


--------------------------------------------------------------------------------



CREDIT AGREEMENT


dated as of September 10, 2007


among


DXP ENTERPRISES, INC.


The Lenders From Time to Time Party Hereto


and


WELLS FARGO BANK, NATIONAL ASSOCIATION,
 as Lead Arranger and Administrative Agent






--------------------------------------------------------------------------------







SCHEDULES AND EXHIBITS:


Exhibit A -- Assignment and Assumption
Exhibit B -- Compliance Certificate
Exhibit C-1 -- Revolving Note
Exhibit C-2 -- Swingline Note


Schedule 2.01 -- Commitments
Schedule 3.12 -- Subsidiaries
Schedule 6.01 -- Existing Indebtedness
Schedule 6.02 -- Existing Liens
Schedule 6.04 -- Existing Investments





























2

--------------------------------------------------------------------------------



CREDIT AGREEMENT
 


CREDIT AGREEMENT (as amended, modified, restated, supplemented and in effect
from time to time, herein called this “Agreement”) dated as of September 10,
2007 (the “Effective Date”), among DXP ENTERPRISES, INC., a Texas corporation,
the LENDERS party hereto, and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Lead
Arranger and Administrative Agent for the Lenders.
 
ARTICLE I
 
Definitions
 
The parties hereto agree as follows:
 
SECTION 1.01.  Defined Terms.  As used in this Agreement, the following terms
have the meanings specified below:
 
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
 
“Accounts” shall have the meaning assigned to it in the Uniform Commercial Code
enacted in the State of Texas in force on the Effective Date.
 
“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the Borrower or any
of its Subsidiaries (i) acquires any going business or all or substantially all
of the assets of any firm, corporation or limited liability company, or division
thereof, whether through purchase of assets, merger or otherwise or (ii)
directly or indirectly acquires (in one transaction or as the most recent
transaction in a series of transactions) at least a majority (in number of
votes) of the securities of a corporation which have ordinary voting power for
the election of directors (other than securities having such power only by
reason of the happening of a contingency) or a majority (by percentage or voting
power) of the outstanding ownership interests of a partnership or limited
liability company.
 
“Additional Collateral” shall have the meaning ascribed to such term in Section
5.03(b) hereof.
 
“Additional Collateral Event” shall have the meaning ascribed to such term in
Section 5.03(b) hereof.
 
“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
 
“Administrative Agent” means Wells Fargo Bank, National Association, in its
capacity as administrative agent for the Lenders hereunder, and its permitted
successors in that capacity.
 

3

--------------------------------------------------------------------------------



“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
 
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
 
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day and (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1%.  Any change in the Alternate Base
Rate due to a change in the Prime Rate or the Federal Funds Effective Rate shall
be effective from and including the effective date of such change in the Prime
Rate or the Federal Funds Effective Rate, respectively.
 
“Applicable Percentage” means, with respect to any Revolving Lender, the
percentage of the total Commitments represented by such Lender’s Commitment.  If
the Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments.
 
“Applicable Rate” means, for any day with respect to any ABR Loan or Eurodollar
Loan or with respect to the commitment fees payable hereunder, as the case may
be, the applicable rate per annum set forth below under the caption “ABR
Spread”, “Eurodollar Spread” or “Commitment Fee Rate”, as the case may be, based
upon the Leverage Ratio as of the most recent determination date; but until
December 31, 2007 the Eurodollar Spread shall be 1.25% and the ABR Spread shall
be 0.25% and the Commitment Fee Rate shall be 0.25%:
 
Leverage Ratio
ABR Spread
Eurodollar Spread
Commitment Fee Rate
Category 1:
greater than or equal to 3.00 to 1.00
0.25%
1.25%
0.25%
Category 2:
greater than or equal to 2.75 to 1.00 but less than 3.00 to 1.00
0.125%
1.125%
0.20%
Category 3:
greater than or equal to 2.50 to 1.00 but less than 2.75 to 1.00
0.00%
1.00%
0.175%
Category 4:
greater than or equal to 2.25 to 1.00 but less than 2.50 to 1.00
0.00%
0.875%
0.15%
Category 5:
less than 2.25 to 1.00
0.00%
0.75%
0.125%



For purposes of the foregoing, (i) the Leverage Ratio shall be determined as of
the end of each fiscal quarter of the Borrower’s fiscal year based upon the
Borrower’s consolidated financial statements delivered pursuant to Sections
5.01(a) or (b) and (ii) each change in the Applicable Rate resulting from a
change in the Leverage Ratio shall be effective during the period commencing on
and including the date of delivery to the Administrative Agent of such
consolidated financial statements indicating such change and ending on the date
immediately preceding the effective date of the next such change; but the
Leverage Ratio shall be deemed to be in Category 1 at any time that an Event of
Default has occurred which is continuing or at the request of the Required
Lenders if the Borrower fails to timely deliver the consolidated financial
statements required to be delivered by it pursuant to Sections 5.01(a) or (b),
during the period from the deadline for delivery thereof until such consolidated
financial statements are received.
 
“Approved Fund” has the meaning assigned to such term in Section 9.04(b).
 
“Asset Coverage Ratio” means, as of any day, the ratio of (a) the sum of (i)
eighty-five percent (85%) of Net Accounts Receivable of the Borrower and its
Subsidiaries as of the effective date of the most recent financial statement
delivered by Borrower pursuant to Sections 5.01(a) or (b)plus sixty percent
(60%) of Net Inventory of the Borrower and its Subsidiaries as of the effective
date of the most recent financial statement delivered by Borrower pursuant to
Sections 5.01(a) or (b)plus fifty percent (50%) of the Net Book Value of
furniture, fixtures and equipment of the Borrower and its Subsidiaries as of the
effective date of the most recent financial statement delivered by Borrower
pursuant to Sections 5.01(a) or (b) to (b) the aggregate outstanding principal
balance of the Obligations as of the date of calculation of the Asset Coverage
Ratio.
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other substantially similar form approved by the Administrative
Agent.
 
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America and any successor entity performing similar functions.
 
“Borrower” means DXP ENTERPRISES, INC., a Texas corporation.
 
“Borrowing” means (a) Loans of the same Class and Type, made, converted or
continued on the same date and, in the case of  Eurodollar Loans, as to which a
single Interest Period is in effect and (b) a Swingline Loan.
 

4

--------------------------------------------------------------------------------



“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.
 
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Houston, Texas are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.
 
“Capital Expenditures” means, for any period, (a) the additions to property,
plant and equipment and other capital expenditures of the Borrower and its
consolidated Subsidiaries that are (or would be) set forth in a consolidated
statement of cash flows of Borrower for such period prepared in accordance with
GAAP and (b) Capital Lease Obligations incurred by the Borrower and its
consolidated Subsidiaries during such period, but excluding expenditures for the
restoration, repair or replacement of any fixed or capital asset which was
destroyed or damaged, in whole or in part, to the extent financed by the
proceeds of an insurance policy maintained by such Person.
 
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
 
“Ceiling Rate” means, on any day, the maximum nonusurious rate of interest
permitted for that day by whichever of applicable federal or Texas (or any
jurisdiction whose usury laws are deemed to apply to the Notes or any other Loan
Documents despite the intention and desire of the parties to apply the usury
laws of the State of Texas) laws permits the higher interest rate, stated as a
rate per annum.  On each day, if any, that the Texas Finance Code establishes
the Ceiling Rate, the Ceiling Rate shall be the “weekly ceiling” (as defined in
the Texas Finance Code) for that day.  Administrative Agent may from time to
time, as to current and future balances, implement any other ceiling under the
Texas Finance Code by notice to the Borrower, if and to the extent permitted by
the Texas Finance Code.  Without notice to the Borrower or any other Person, the
Ceiling Rate shall automatically fluctuate upward and downward as and in the
amount by which such maximum nonusurious rate of interest permitted by
applicable law fluctuates.
 
“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or the Issuing Bank (or,
for purposes of Section 2.14(b), by any lending office of such Lender or by such
Lender’s or the Issuing Bank’s holding company, if any) with any binding
request, guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.
 
“Change of Control” means a change resulting when any Unrelated Person or any
Unrelated Persons acting together which would constitute a Group together with
any Affiliates or
 

5

--------------------------------------------------------------------------------



Related Persons thereof (in each case also constituting Unrelated Persons) shall
at any time either (i) Beneficially Own more than 50% of the aggregate voting
power of all classes of Voting Stock of Borrower or (ii) succeed in having
sufficient of its or their nominees elected to the Board of Directors of
Borrower such that such nominees, when added to any existing directors remaining
on the Board of Directors of Borrower after such election who is an Affiliate or
Related Person of such Person or Group, shall constitute a majority of the Board
of Directors of Borrower.  As used herein (a) “Beneficially Own” means
“beneficially own” as defined in Rule 13d-3 of the Securities Exchange Act of
1934, as amended, or any successor provision thereto; provided, however, that,
for purposes of this definition, a Person shall not be deemed to Beneficially
Own securities tendered pursuant to a tender or exchange offer made by or on
behalf of such Person or any of such Person’s Affiliates until such tendered
securities are accepted for purchase or exchange; (b) “David Little Group” means
David Little or his estate, any family member, relative (including spouses and
former spouses of relatives, descendants and their spouses and former spouses)
or heir of David Little, any entity controlled by any of such persons or any
trust for the benefit of any of such Persons; (c) “Group” means a “group” for
purposes of Section 13(d) of the Securities Exchange Act of 1934, as amended;
(d) “Unrelated Person” means at any time any Person other than Borrower or any
Subsidiary of Borrower and other than any trust for any employee benefit plan of
Borrower or any Subsidiary of Borrower and other than any one or more Person(s)
in the David Little Group; (e) “Related Person” of any Person shall mean any
other Person owning (1) 5% or more of the outstanding common stock of such
Person or (2) 5% or more of the Voting Stock of such Person; and (f) “Voting
Stock” of any Person shall mean capital stock of such Person which ordinarily
has voting power for the election of directors (or persons performing similar
functions) of such Person, whether at all times or only so long as no senior
class of securities has such voting power by reason of any contingency.
 
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
 
“Collateral” means any and all “Collateral”, as defined in any applicable
Security Document.
 
“Commitment” means, with respect to each Lender, the commitment, if any, of such
Lender to make Revolving Loans and to acquire participations in Letters of
Credit and Swingline Loans hereunder, expressed as an amount representing the
maximum aggregate amount of such Lender’s Revolving Exposure hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.07 and (b)
reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04.  The initial amount of each Lender’s Commitment
is set forth on Schedule 2.01, or in the Assignment and Assumption pursuant to
which such Lender shall have assumed its Commitment, as applicable.  The initial
aggregate amount of the Lenders’ Commitments is $130,000,000.
 
“Communication” shall have the meaning assigned to such term in Section 9.01(b)
hereof.
 

6

--------------------------------------------------------------------------------



 “Contribution Agreement” means that certain Contribution Agreement dated
concurrently herewith by and among Borrower and the current Subsidiaries of
Borrower (other than Foreign Subsidiaries), as the same may be amended,
modified, supplemented and restated--and joined in pursuant to a joinder
agreement--from time to time.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.
 
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
 
“dollars” or “$” refers to lawful money of the United States of America.
 
“EBITDA” means, without duplication, for any period the consolidated net income
(excluding any extraordinary gains or losses) of the Borrower and its
Subsidiaries plus, to the extent deducted in calculating consolidated net
income, depreciation, amortization, other non-cash items and non-recurring
items, Interest Expense, and tax expense for taxes based on income and minus, to
the extent added in calculating consolidated net income, any non-cash items and
non-recurring items; provided that, if the Borrower or any of its Subsidiaries
acquires the Equity Interests or assets of any Person during such period under
circumstances permitted under Section 6.15 hereof, EBITDA shall be adjusted to
give pro forma effect to such acquisition assuming that such transaction had
occurred on the first day of such period and provided further that, if the
Borrower or any of its Subsidiaries divests the Equity Interests or assets of
any Person during such period under circumstances permitted under this
Agreement, EBITDA shall be adjusted to give pro forma effect to such divestiture
assuming that such transaction had occurred on the first day of such
period.  Add-backs allowed pursuant to Article 11, Regulation S-X, of the
Securities Act of 1933 will also be included in the calculation of EBITDA.
 
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.
 
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any other Loan Party directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
 
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, or any warrants, options
or other rights to acquire such interests.
 

7

--------------------------------------------------------------------------------



“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time and the regulations and rulings issued thereunder.
 
“ERISA Affiliate” means any Person that, together with the Borrower or any other
Loan Party, is treated as a single employer under Section 414(b) or (c) of the
Code or, solely for purposes of Section 302 of ERISA and Section 412 of the
Code, Section 414(m) of the Code.
 
“ERISA Event” means (a) the occurrence of a “reportable event”, as defined in
Section 4043 of ERISA or the regulations issued thereunder with respect to a
Plan unless the 30 day notice period requirement with respect to such event has
been waived or the requirements of subsection (1) of Section 4043(b) of ERISA
(without regard to subsection (2) of such Section) are met with respect to a
contributing sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and
an event described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c)
of ERISA is reasonably expected to occur with respect to such Plan within the
following 30 days; (b) for plan years beginning prior to 2008, the existence
with respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing of an application for a waiver of the minimum funding standard with
respect to any Plan; (d) the incurrence by the Borrower or any other Loan Party
or any of their ERISA Affiliates of any liability under Title IV of ERISA with
respect to the termination of any Plan; (e) the receipt by the Borrower or any
other Loan Party or any of their ERISA Affiliates from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any other Loan Party or any of their ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (g) the receipt by the Borrower or any other Loan Party
or any of their ERISA Affiliates of any notice, or the receipt by any
Multiemployer Plan from the Borrower or any other Loan Party or any of their
ERISA Affiliates of any notice, concerning the imposition of Withdrawal
Liability or a determination that a Multiemployer Plan is, or is expected to be,
insolvent or in reorganization, within the meaning of Title IV of ERISA.
 
“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.
 
“Event of Default” has the meaning assigned to such term in Article VII.
 
“Excluded Assets” means (i) leasehold estates, (ii) motor vehicles and (iii)
real property owned by Borrower or any of its Subsidiaries as of the date
hereof.
 
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) income or franchise
taxes (however denominated) imposed on (or measured by) its net income by the
United States of America, or by the jurisdiction under the laws of which such
recipient is organized or in which its principal office is located or, in the
case of any Lender, in which its applicable lending office is located or as a
result of any connection between the recipient and the jurisdiction imposing
such tax (other than any such connection arising solely from such recipient’s
having executed, delivered or performed its obligations or received a payment
under this Agreement or any other Loan
 

8

--------------------------------------------------------------------------------



Document), (b) any branch profits taxes imposed by the United States of America
or any similar tax imposed by any other jurisdiction in which the Borrower is
located and (c) in the case of a Foreign Lender (other than an assignee pursuant
to a request by the Borrower under Section 2.18(b)), any withholding tax that is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party to this Agreement (or designates a new lending office) or
is attributable to such Foreign Lender’s failure to comply with Section 2.16(e),
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts from the Borrower with respect to such withholding
tax pursuant to Section 2.16(a); provided that with respect to an additional
interest in a Loan acquired by a Foreign Lender as an assignee, such Foreign
Lender shall be entitled to receive additional amounts from the Borrower
pursuant to Section 2.16(a) with respect to such additional interest only to the
extent that the assignor was entitled, at the time of such assignment, to
receive additional amounts from the Borrower pursuant to Section 2.16(a).
 
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by the Administrative Agent.
 
“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.
 
“Fixed Charge Coverage Ratio” means, as of any day, the ratio of (a) EBITDA for
the 12 months ending on such date minus Capital Expenditures for such period
(excluding Acquisitions)  to (b) Fixed Charges for such 12-month period,
determined in each case on a consolidated basis for Borrower and its
Subsidiaries.
 
“Fixed Charges” means (without duplication), for any period, the aggregate of
Interest Expense, scheduled principal payments in respect of long term debt,
current portion of Capital Lease Obligations, and cash federal and state income
taxes for such period.
 
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located.  For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
 
“Foreign Subsidiaries” means Subsidiaries of the Borrower which are organized
under the laws of a jurisdiction other than the United States of America, any
State of the United States or any political subdivision thereof.


“GAAP” means generally accepted accounting principles in the United States of
America.
 

9

--------------------------------------------------------------------------------



“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
 
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.
 
“Guaranty” means that certain Guaranty dated concurrently herewith executed by
each Subsidiary of Borrower (other than Foreign Subsidiaries) as of the date
hereof in favor of the Administrative Agent and any and all other guaranties now
or hereafter executed in favor of the Administrative Agent relating to the
Obligations hereunder and the other Loan Documents, as any of them may from time
to time be amended, modified, restated or supplemented.
 
“Hazardous Materials”  means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
 
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding current
Accounts payable incurred in the ordinary course of business), (e) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (f) all Guarantees by such Person of
Indebtedness of others, (g) all Capital Lease Obligations of such Person, (h)
all obligations, contingent or otherwise, of such Person as an account party in
respect of letters of credit and letters of guaranty and (i) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances.  The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other
 

10

--------------------------------------------------------------------------------



relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.
 
“Indemnified Taxes” means Taxes other than Excluded Taxes.
 
“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.06.
 
“Interest Expense” means, for any period, total interest expense accruing on
Indebtedness of the Borrower and its Subsidiaries, on a consolidated basis,
during such period (including interest expense attributable to Capitalized Lease
Obligations and amounts attributable to interest incurred under Swap
Agreements), determined in accordance with GAAP.  For purposes of the foregoing,
interest expense shall be determined after giving effect to any net payments
made or received by the Borrower or any of its Subsidiaries with respect to
interest rate Swap Agreements.
 
“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each calendar month, (b) with respect to any
Eurodollar Loan, the last day of the Interest Period applicable to the Borrowing
of which such Loan is a part and, in the case of a Eurodollar Borrowing with an
Interest Period of more than three months’ duration, each day prior to the last
day of such Interest Period that occurs at intervals of three months’ duration
after the first day of such Interest Period, and (c) with respect to any
Swingline Loan, the day that such Loan is required to be repaid.
 
“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the immediately preceding Business Day, and (ii) any
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period.  For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.
 
“Inventory” shall have the meaning assigned to it in the Uniform Commercial Code
enacted in the State of Texas in force on the Effective Date.
 
“Issuing Bank” means Wells Fargo Bank, National Association, in its capacity as
the issuer of Letters of Credit hereunder, and its successors in such capacity
as provided in Section 2.04(i).  The Issuing Bank may, in its discretion,
arrange for one or more Letters of Credit to be issued by Affiliates of the
Issuing Bank, in which case the term “Issuing Bank” shall include any such
Affiliate with respect to Letters of Credit issued by such Affiliate.
 
“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.
 

11

--------------------------------------------------------------------------------



“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time.  The LC Exposure of any Revolving Lender at any time
shall be its Applicable Percentage of the total LC Exposure at such time.
 
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption. Unless the context otherwise requires, the term “Lenders”
includes the Swingline Lender.
 
“Letter of Credit” means any letter of credit issued pursuant to this Agreement.
 
“Leverage Ratio” means, as of any day, the ratio of (a) Indebtedness as of such
date to (b) EBITDA for the 12 months then ended, determined in each case on a
consolidated basis for Borrower and its Subsidiaries.
 
“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Page 3750 of the Dow Jones Market Service (or on
any successor or substitute page of such Service, or any successor to or
substitute for such Service, providing rate quotations comparable to those
currently provided on such page of such Service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such Interest Period.  In the event that such rate is not
available at such time for any reason, then the “LIBO Rate” with respect to such
Eurodollar Borrowing for such Interest Period shall be the rate (rounded
upwards, if necessary, to the next 1/100 of 1%) at which dollar deposits of
$5,000,000 and for a maturity comparable to such Interest Period are offered by
the principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period.
 
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.
 
“Loan Documents” means, collectively, this Agreement, the Notes, the Guaranty,
the Security Documents, the Notice of Entire Agreement, the Contribution
Agreement, any subordination agreement relating to Subordinated Debt, all
instruments, certificates and agreements now or hereafter executed or delivered
to the Administrative Agent or any Lender pursuant to any of the foregoing or in
connection with the obligations under this Agreement and the other Loan
Documents or any commitment regarding such obligations, and all amendments,
modifications, renewals, extensions, increases and rearrangements of, and
substitutions for, any of the foregoing.
 

12

--------------------------------------------------------------------------------



“Loan Parties” means the Borrower and each of its Subsidiaries (other than
Foreign Subsidiaries).
 
“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.
 
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or condition, financial or otherwise, of the Borrower and its
Subsidiaries taken as a whole, (b) the ability of any Loan Party to perform any
of its obligations under any Loan Document or (c) the rights of or benefits
available to the Lenders under any Loan Document.
 
“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Borrower and any other Loan Party in an aggregate principal amount
exceeding $1,000,000.  For purposes of determining Material Indebtedness, the
“principal amount” of the obligations in respect of any Swap Agreement at any
time shall be the maximum aggregate amount (giving effect to any netting
agreements) that would be required to be paid if such Swap Agreement were
terminated at such time.
 
“Maturity Date” means September 10, 2012.
 
“Moody’s” means Moody’s Investors Service, Inc.
 
“Mortgage” means a mortgage, deed of trust, assignment of leases and rents,
leasehold mortgage or other security document granting a Lien on any Mortgaged
Property  to secure the Obligations.  Each Mortgage shall be satisfactory in
form and substance to the Administrative Agent.
 
“Mortgaged Property” means each parcel of real property and improvements thereto
with respect to which a Mortgage is granted pursuant hereto.  The Mortgaged
Property shall not include any Excluded Assets.
 
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
 
“Net Accounts Receivable” means the book value of Accounts minus allowances for
doubtful Accounts, determined in accordance with GAAP.
 
“Net Inventory” means the book value of Inventory minus the LIFO allowance,
determined in accordance with GAAP.
 
“Net Book Value” means cost minus accumulated depreciation.
 
“Non-Consenting Lender” shall have the meaning assigned to such term in Section
2.18(c) hereof.
 
“Notes” shall have the meaning assigned to such term in Section 2.02(a) hereof.
 
“Notice” shall have the meaning assigned to such term in Section 9.01(b) hereof.
 

13

--------------------------------------------------------------------------------



“Notice of Entire Agreement” means a notice of entire agreement executed by
Borrower, each other Loan Party and the Administrative Agent, as the same may
from time to time be amended, modified, supplemented or restated.
 
“Obligations” means, as at any date of determination thereof, the sum of the
following:  (i) the aggregate principal amount of Loans outstanding hereunder,
plus (ii) the aggregate amount of the LC Exposure, plus (iii) all other
liabilities, obligations and indebtedness under any Loan Document of Borrower or
any other Loan Party.
 
“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.
 
“Participant” has the meaning set forth in Section 9.04(c).
 
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
 
“Permitted Encumbrances” means:
 
(a)           Liens imposed by law for taxes that are not yet due or are being
contested in compliance with Section 5.05;
 
(b)           landlord’s, carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than 30 days
or are being contested in compliance with Section 5.05;
 
(c)           pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;
 
(d)           deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business;
 
(e)           judgment liens in respect of judgments that do not constitute an
Event of Default under clause (k) of Article VII; and
 
(f)           easements, zoning restrictions, rights-of-way and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or interfere with the ordinary
conduct of business of the Borrower or other Loan Party;
 
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.


“Permitted Investments” means:
 

14

--------------------------------------------------------------------------------



(g)           direct obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed by, the United States of
America (or by any agency thereof to the extent such obligations are backed by
the full faith and credit of the United States of America), in each case
maturing within one year from the date of acquisition thereof;
 
(h)           investments in commercial paper maturing within 270 days from the
date of acquisition thereof and having, at such date of acquisition, the highest
credit rating obtainable from S&P or from Moody’s;
 
(i)           investments in certificates of deposit, banker’s acceptances and
time deposits maturing within 180 days from the date of acquisition thereof
issued or guaranteed by or placed with, and money market deposit accounts issued
or offered by, any domestic office of any commercial bank organized under the
laws of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;
 
(j)           fully collateralized repurchase agreements with a term of not more
than 30 days for securities described in clause (a) above and entered into with
a financial institution satisfying the criteria described in clause (c) above;
and
 
(k)           money market funds that (i) comply with the criteria set forth in
Securities and Exchange Commission Rule 2a-7 under the Investment Company Act of
1940, (ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio
assets of at least $5,000,000,000.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or other Loan Party
or any of their ERISA Affiliates is (or, if such plan were terminated, would
under Section 4069 of ERISA be deemed to be) an “employer” as defined in Section
3(5) of ERISA.
 
“Platform” shall have the meaning assigned to such term in Section 9.01(b)
hereof.
 
“Prime Rate” means, on any day, the prime rate of Wells Fargo Bank, National
Association in effect for that day at the principal offices of Wells Fargo Bank,
National Association in San Francisco, California.  The Prime Rate is a
reference rate and does not necessarily represent the lowest or best rate or a
favored rate, and Administrative Agent and each Lender disclaims any statement,
representation or warranty to the contrary.  Administrative Agent, any Lender or
Wells Fargo Bank, National Association may make commercial loans or other loans
at rates of interest at, above or below the Prime Rate.
 
“Purchase Agreement” shall have the meaning ascribed to such term in Section
4.01(j) hereof.
 
“Register” has the meaning set forth in Section 9.04(b).
 

15

--------------------------------------------------------------------------------



“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
 
“Required Lenders” means two or more Lenders having Revolving Exposures and
unused Commitments representing greater than 50% of the sum of the total
Revolving Exposures and unused Commitments at such time.
 
“Restricted Payment” means (i) any payment or prepayment of any Subordinated
Debt or (ii) any dividend or other distribution (whether in cash, securities or
other property) with respect to any Equity Interests in the Borrower or other
Loan Party, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any Equity
Interests in the Borrower or other Loan Party or any option, warrant or other
right to acquire any such Equity Interests in the Borrower or other Loan Party.
 
“Revolving Availability Period” means the period from and including the
Effective Date to but excluding the earlier of the Maturity Date and the date of
termination of the Commitments.
 
“Revolving Exposure” means, with respect to any Lender at any time, the sum of
the outstanding principal amount of such Lender’s Revolving Loans and its LC
Exposure and Swingline Exposure at such time.
 
“Revolving Lender” means a Lender with a Commitment or, if the Commitments have
terminated or expired, a Lender with Revolving Exposure.
 
“Revolving Loan” means a Loan made pursuant to Section 2.01.
 
“S&P” means Standard & Poor’s Ratings Group.
 
“Security Agreements” means, collectively, (i) the Security Agreements dated as
of the Effective Date executed between Borrower and each of its Subsidiaries
(other than Foreign Subsidiaries), respectively, and Administrative Agent and
(ii) any and all security agreements hereafter executed in favor of
Administrative Agent and securing all or any part of the Obligations, as any of
them may from time to time be amended, modified, restated or supplemented.
 
“Security Documents” means, collectively, the Mortgages, the Security Agreements
and any and all other agreements, deeds of trust, mortgages, chattel mortgages,
security agreements, pledges, guaranties, assignments of production or proceeds
of production, assignments of income, assignments of contract rights,
assignments of partnership interest, assignments of royalty interests,
assignments of performance, completion or surety bonds, standby agreements,
subordination agreements, undertakings and other instruments and financing
statements now or hereafter executed and delivered as security for the
Obligations, as any of them may from time to time be amended, modified, restated
or supplemented.
 
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental
 

16

--------------------------------------------------------------------------------



reserves) expressed as a decimal established by the Board to which the
Administrative Agent is subject for Eurocurrency funding (currently referred to
as “Eurocurrency Liabilities” in Regulation D of the Board).  Such reserve
percentages shall include those imposed pursuant to such Regulation
D.  Eurodollar Loans shall be deemed to constitute Eurocurrency fundings and to
be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under such Regulation D or any comparable regulation.  The Statutory
Reserve Rate shall be adjusted automatically on and as of the effective date of
any change in any reserve percentage.
 
“Subordinated Debt” means all Indebtedness of a Person which has been
subordinated on terms and conditions satisfactory to the Required Lenders, in
their sole discretion, to all of the Obligations, whether now existing or
hereafter incurred.  Indebtedness shall not be considered as “Subordinated Debt”
unless and until the Administrative Agent shall have received copies of the
documentation evidencing or relating to such Indebtedness together with a
subordination agreement, in form and substance satisfactory to the Required
Lenders, duly executed by the holder or holders of such Indebtedness and
evidencing the terms and conditions of the required subordination.
 
“Subordinated Debt Documents” means any indenture or note under which any
Subordinated Debt is issued and all other instruments, agreements and other
documents evidencing or governing any Subordinated Debt or providing for any
Guarantee or other right in respect thereof.
 
“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, Controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more Subsidiaries of the parent or by the
parent and one or more Subsidiaries of the parent.  Notwithstanding the
foregoing, Global Pump Service and Supply, LLC, a Texas limited liability
company, shall not be considered a Subsidiary of Borrower unless Borrower (or a
Subsidiary of Borrower) becomes the owner of all of the Equity Interests in and
to such entity.
 
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or its
Subsidiaries shall be a Swap Agreement.
 
“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any Lender
at any time
 

17

--------------------------------------------------------------------------------



shall be its Applicable Percentage of the total Swingline Exposure at such
time.  The initial maximum amount of Swingline Exposure is $10,000,000.
 
“Swingline Lender” means Wells Fargo Bank, National Association, in its capacity
as lender of Swingline Loans hereunder.
 
“Swingline Loan” means a Loan made pursuant to Section 2.19.
 
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
 
“Transactions” means (a) the execution, delivery and performance by each Loan
Party of the Loan Documents to which it is to be a party, the borrowing of
Loans, the use of the proceeds thereof and the issuance of Letters of Credit
hereunder and (b) the execution, delivery and performance by each Loan Party of
each other document and instrument required to satisfy the conditions precedent
to the initial Loan hereunder.
 
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
 
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
 
SECTION 1.02.  Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”).  Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).
 
SECTION 1.03.  Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same
 

18

--------------------------------------------------------------------------------



meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, Accounts and contract rights.
 
SECTION 1.04.  Accounting Terms; GAAP.  Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until  such notice shall have
been withdrawn or such provision  amended in accordance herewith.
 
ARTICLE II
 
The Credits
 
SECTION 2.01.  Commitments.  Subject to the terms and conditions set forth
herein, each Lender agrees to make Revolving Loans to the Borrower from time to
time during the Revolving Availability Period in an aggregate principal amount
that will not result in such Lender’s Revolving Exposure exceeding such Lender’s
Commitment.  Within the foregoing limits and subject to the terms and conditions
set forth herein, the Borrower may borrow, prepay and reborrow Revolving Loans.
 
SECTION 2.02.  Loans and Borrowings.
 
(a)           Each Loan (other than a Swingline Loan) shall be made as part of a
Borrowing consisting of Loans of the same Class and Type made by the Lenders
ratably in accordance with their respective Commitments of the applicable
Class.  The failure of any Lender to make any Loan required to be made by it
shall not relieve any other Lender of its obligations hereunder; provided that
the Commitments of the Lenders are several and no Lender shall be responsible
for any other Lender’s failure to make Loans as required.  The Loans made by
each Lender shall be evidenced by a single Note of Borrower (each, together with
all renewals, extensions, modifications and replacements thereof and
substitutions therefor, a “Note,” collectively, the “Notes”) in substantially
the forms of Exhibit C-1 (Revolving Loans) and Exhibit C-2 (Swingline Loans)
respectively, payable to the order of such Lender in a principal amount equal to
the applicable Commitment of such Lender with respect to Revolving Loans, and in
the principal amount of $10,000,000 with respect to Swingline Loans and
otherwise duly completed.  Each Lender is hereby authorized by Borrower to
endorse on the schedule (or a continuation thereof) that may be attached to each
Note of such Lender, to the extent applicable, the date, amount, type of and the
applicable period of interest for each Loan made by such Lender to Borrower
hereunder, and the amount of each payment or prepayment of principal of such
Loan received by such Lender, provided, that any failure by such Lender to make
any such endorsement shall not affect the obligations of Borrower under such
Note or hereunder in respect of such Loan.
 

19

--------------------------------------------------------------------------------



(b)           Subject to Section 2.13, each Revolving Borrowing shall be
comprised entirely of ABR Loans or Eurodollar Loans as the Borrower may request
in accordance herewith.  Each Swingline Loan shall be an ABR Loan.  Each Lender
at its option may make any Eurodollar Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Loan; provided that any exercise
of such option shall not affect the obligation of the Borrower to repay such
Loan in accordance with the terms of this Agreement.
 
(c)           At the commencement of each Interest Period for any Eurodollar
Borrowing, such Borrowing shall be in an aggregate amount equal to $500,000 or
an amount that is an integral multiple of $100,000 in excess thereof.  At the
time that each ABR Revolving Borrowing is made, such Borrowing shall be in an
aggregate amount $500,000 or an amount that is an integral multiple of $100,000
in excess thereof; provided that an ABR Revolving Borrowing may be in an
aggregate amount that is equal to the entire unused balance of the total
Commitments or that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.04(e).  Except as may be permitted
under Section 2.19(d) hereof, each Swingline Loan shall be in an amount that is
an integral multiple of $25,000.  Borrowings of more than one Type and Class may
be outstanding at the same time; provided that there shall not at any time be
more than a total of six (6) Eurodollar Borrowings outstanding.
 
(d)           Notwithstanding any other provision of this Agreement, the
Borrower shall not be entitled to request, or to elect to convert or continue,
any Borrowing if the Interest Period requested with respect thereto would end
after the Maturity Date.
 
SECTION 2.03.  Requests for Borrowings.  To request a Revolving Borrowing, the
Borrower shall notify the Administrative Agent of such request by telephone (a)
in the case of a Eurodollar Borrowing, not later than 11:00 a.m., Houston, Texas
time, three Business Days before the date of the proposed Borrowing and (b) in
the case of an ABR Borrowing, not later than 11:00 a.m., Houston, Texas time,
one Business Day before the date of the proposed Borrowing; provided that any
such notice of an ABR Revolving Borrowing to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.04(e) may be given not later than
10:00 a.m., Houston, Texas time, on the date of the proposed Borrowing.  Each
such telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Borrowing Request in a form approved by the Administrative Agent and signed by
the Borrower.  Each such telephonic and written Borrowing Request shall specify
the following information in compliance with Section 2.02:
 
(i)           the aggregate amount of the requested Borrowing;
 
(ii)           the date of such Borrowing, which shall be a Business Day;
 
(iii)           whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;
 
(iv)           in the case of a Eurodollar Borrowing, the initial Interest
Period to be applicable thereto, which shall be a period contemplated by the
definition of the term “Interest Period”; and
 

20

--------------------------------------------------------------------------------



(v)           the location and number of the Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section
2.05(a).
 
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing.  If no Interest Period is specified with
respect to any requested Eurodollar Revolving Borrowing, then the Borrower shall
be deemed to have selected an Interest Period of one month’s duration.  Promptly
following receipt of a  Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.
 
SECTION 2.04.  Letters of Credit.
 
(a)           General.  Subject to the terms and conditions set forth herein,
the Borrower may request the issuance of Letters of Credit for its own account,
in a form reasonably acceptable to the Administrative Agent and the Issuing
Bank, at any time and from time to time during the Revolving Availability
Period.  In the event of any inconsistency between the terms and conditions of
this Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Borrower to, or entered into by
the Borrower with, the Issuing Bank relating to any Letter of Credit, the terms
and conditions of this Agreement shall control.
 
(b)           Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions.  To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower shall
hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the Issuing Bank) to the Issuing
Bank and the Administrative Agent (at least five Business Days in advance of the
requested date of issuance, amendment, renewal or extension) a notice requesting
the issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended, renewed or extended, and specifying the date of issuance, amendment,
renewal or extension (which shall be a Business Day), the date on which such
Letter of Credit is to expire (which shall comply with paragraph (c) of this
Section), the amount of such Letter of Credit, the name and address of the
beneficiary thereof and such other information as shall be necessary to prepare,
amend, renew or extend such Letter of Credit.  If requested by the Issuing Bank,
the Borrower also shall submit a letter of credit application on the Issuing
Bank’s standard form in connection with any request for a Letter of Credit.  A
Letter of Credit shall be issued, amended, renewed or extended only if (and upon
issuance, amendment, renewal or extension of each Letter of Credit the Borrower
shall be deemed to represent and warrant that), after giving effect to such
issuance, amendment, renewal or extension the total Revolving Exposures shall
not exceed the total Commitments.
 
(c)           Expiration Date.  Each Letter of Credit shall expire at or prior
to the close of business on the date that is five Business Days prior to the
Maturity Date.
 
(d)           Participations.  By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the Issuing Bank or the Lenders, the Issuing Bank
hereby grants to each Revolving Lender, and each Revolving Lender hereby
acquires from the Issuing Bank, a participation in such Letter of Credit equal
to such Lender’s Applicable Percentage of the aggregate amount available to be
drawn under such Letter of Credit.  In consideration and in furtherance of the
foregoing, each
 

21

--------------------------------------------------------------------------------



Revolving Lender hereby absolutely and unconditionally agrees to pay to the
Administrative Agent, for the account of the Issuing Bank, such Lender’s
Applicable Percentage of each LC Disbursement made by the Issuing Bank and not
reimbursed by the Borrower on the date due as provided in paragraph (e) of this
Section, or of any reimbursement payment required to be refunded to the Borrower
for any reason.  Each Lender acknowledges and agrees that its obligation to
acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.
 
(e)           Reimbursement.  If the Issuing Bank shall make any LC Disbursement
in respect of a Letter of Credit, the Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement not later than 2:00 p.m., Houston, Texas time, on the date that
such LC Disbursement is made, if the Borrower shall have received notice of such
LC Disbursement prior to 10:00 a.m., Houston, Texas time, on such date, or, if
such notice has not been received by the Borrower prior to such time on such
date, then not later than 2:00 p.m., Houston, Texas time, on (i) the Business
Day that the Borrower receives such notice, if such notice is received prior to
10:00 a.m., Houston, Texas time, on the day of receipt, or (ii) the Business Day
immediately following the day that the Borrower receives such notice, if such
notice is not received prior to such time on the day of receipt; provided that
the Borrower may, subject to the conditions to borrowing set forth herein,
request in accordance with this Agreement that such payment be financed with an
ABR Revolving Borrowing or Swingline Loan in an equivalent amount and, to the
extent so financed, the Borrower’s obligation to make such payment shall be
discharged and replaced by the resulting ABR Revolving Borrowing or Swingline
Loan.  If the Borrower fails to make such payment when due, the Administrative
Agent shall notify each Revolving Lender of the applicable LC Disbursement, the
payment then due from the Borrower in respect thereof and such Lender’s
Applicable Percentage thereof.  Promptly following receipt of such notice, each
Revolving Lender shall pay to the Administrative Agent its Applicable Percentage
of the payment then due from the Borrower, in the same manner as provided in
Section 2.05 with respect to Loans made by such Lender (and Section 2.05 shall
apply, mutatis mutandis, to the payment obligations of the Revolving Lenders),
and the Administrative Agent shall promptly pay to the Issuing Bank the amounts
so received by it from the Revolving Lenders.  Promptly following receipt by the
Administrative Agent of any payment from the Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the Issuing
Bank or, to the extent that Revolving Lenders have made payments pursuant to
this paragraph to reimburse the Issuing Bank, then to such Lenders and the
Issuing Bank as their interests may appear.  Any payment made by a Revolving
Lender pursuant to this paragraph to reimburse the Issuing Bank for any LC
Disbursement (other than the funding of ABR Revolving Loans or Swingline Loan as
contemplated above) shall not constitute a Loan and shall not relieve the
Borrower of its obligation to reimburse such LC Disbursement.
 
(f)           Obligations Absolute.  The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other
 

22

--------------------------------------------------------------------------------



document presented under a Letter of Credit proving to be forged, fraudulent or
invalid in any respect or any statement therein being untrue or inaccurate in
any respect, (iii) payment by the Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit, or (iv) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations
hereunder.  Neither the Administrative Agent, the Lenders nor the Issuing Bank,
nor any of their Related Parties, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the Issuing Bank; provided that the foregoing shall not be
construed to excuse the Issuing Bank from liability to the Borrower to the
extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by the Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof.  The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of the Issuing Bank (as finally determined by a court of
competent jurisdiction), the Issuing Bank shall be deemed to have exercised care
in each such determination.  In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.
 
(g)           Disbursement Procedures.  The Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit.  The Issuing Bank shall promptly
notify the Administrative Agent and the Borrower by telephone (confirmed by
telecopy) of such demand for payment and whether the Issuing Bank has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Borrower of its obligation to
reimburse the Issuing Bank and the Revolving Lenders with respect to any such LC
Disbursement.
 
(h)           Interim Interest.  If the Issuing Bank shall make any LC
Disbursement, then, unless the Borrower shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that the Borrower reimburses such LC
Disbursement, at the rate per annum then applicable to ABR Revolving Loans;
provided that, if the Borrower fails to reimburse such LC Disbursement when due
pursuant to paragraph (e) of this Section, then Section 2.12(c) shall
apply.  Interest accrued pursuant to this paragraph shall be for the account of
the Issuing Bank, except that interest accrued on and after the date of payment
by any Revolving Lender pursuant to paragraph (e) of
 

23

--------------------------------------------------------------------------------



this Section to reimburse the Issuing Bank shall be for the account of such
Lender to the extent of such payment.
 
(i)           Replacement of the Issuing Bank.  The Issuing Bank may be replaced
at any time by written agreement among the Borrower, the Administrative Agent,
the replaced Issuing Bank and the successor Issuing Bank.  The Administrative
Agent shall notify the Lenders of any such replacement of the Issuing Bank.  At
the time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.11(b).  From and after the effective date of any such replacement, (i)
the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require.  After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.
 
(j)           Cash Collateralization.  If any Event of Default shall occur and
be continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders demanding the deposit of cash
collateral pursuant to this paragraph, the Borrower shall deposit in an account
with the Administrative Agent, in the name of the Administrative Agent and for
the benefit of the Lenders, an amount in cash equal to the LC Exposure as of
such date plus any accrued and unpaid interest thereon; provided that the
obligation to deposit such cash collateral shall become effective immediately,
and such deposit shall become immediately due and payable, without demand or
other notice of any kind, upon the occurrence of any Event of Default with
respect to the Borrower described in clauses (h) or (i) of Article VII.  The
Borrower also shall deposit cash collateral pursuant to this paragraph as and to
the extent required by Section 2.10(b).  Each such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
obligations of the Borrower under this Agreement.  The Administrative Agent
shall have exclusive dominion and control, including the exclusive right of
withdrawal, over such account.  Other than any interest earned on the investment
of such deposits, which investments shall be made at the option and sole
discretion of the Administrative Agent and at the Borrower’s risk and expense,
such deposits shall not bear interest.  Interest or profits, if any, on such
investments shall accumulate in such account.  Moneys in such account shall be
applied by the Administrative Agent to reimburse the Issuing Bank for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of the Required Lenders), be
applied to satisfy other obligations of the Borrower under this Agreement.  If
the Borrower is required to provide an amount of cash collateral hereunder as a
result of the occurrence of an Event of Default, such amount (to the extent not
applied as aforesaid) shall be returned to the Borrower within three Business
Days after all Events of Default have been cured or waived.  If the Borrower is
required to provide an amount of cash collateral hereunder pursuant to Section
2.10(b), such amount (to the extent not applied as aforesaid) shall be returned
to the Borrower as and to the extent that, after giving effect to such return,
the Borrower would remain in compliance with Section 2.10(b) and no Default
shall have occurred and be continuing.
 

24

--------------------------------------------------------------------------------



SECTION 2.05.  Funding of Borrowings.
 
(a)           Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds by 12:00
noon, Houston, Texas time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders; provided
that Swingline Loans shall be made as provided in Section 2.19.  The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to an account of the Borrower
maintained with the Administrative Agent in Houston, Texas and designated by the
Borrower in the applicable Borrowing Request; provided that ABR Revolving Loans
made to finance the reimbursement of an LC Disbursement as provided in Section
2.04(e) shall be remitted by the Administrative Agent to the Issuing Bank.
 
(b)           Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance upon such assumption, make available to the Borrower a
corresponding amount.  If a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to ABR Loans.  If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing.
 
SECTION 2.06.  Interest Elections.
 
(a)           Each Revolving Borrowing initially shall be of the Type specified
in the applicable Borrowing Request and, in the case of a Eurodollar Borrowing,
shall have an initial Interest Period as specified in such Borrowing
Request.  Thereafter, the Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurodollar
Borrowing, may elect Interest Periods therefor, all as provided in this
Section.  The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing.  This Section shall not apply to Swingline Borrowings, which may not
be converted or continued.
 
(b)           To make an election pursuant to this Section, the Borrower shall
notify the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Revolving Borrowing of the Type resulting from such election to be
made on the effective date of such election.  Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by
 

25

--------------------------------------------------------------------------------



hand delivery or telecopy to the Administrative Agent of a written Interest
Election Request in a form approved by the Administrative Agent and signed by
the Borrower.
 
(c)           Each telephonic and written Interest Election Request shall
specify the following information:
 
(i)           the Borrowing to which such Interest Election Request applies and,
if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and (iv)
below shall be specified for each resulting Borrowing);
 
(ii)           the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
 
(iii)           whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and
 
(iv)           if the resulting Borrowing is a Eurodollar Borrowing, the
Interest Period to be applicable thereto after giving effect to such election,
which shall be a period contemplated by the definition of the term “Interest
Period”.
 
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
 
(d)           Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
 
(e)           If the Borrower fails to deliver a timely Interest Election
Request with respect to a Eurodollar Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
an ABR Borrowing.  Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower, then, so long as an
Event of Default is continuing (i) no outstanding Borrowing may be converted to
or continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.
 
SECTION 2.07.  Termination, Reduction and Increase of Commitments.
 
(a)           Unless previously terminated, the Commitments shall terminate on
the Maturity Date.
 
(b)           The Borrower may at any time terminate, or from time to time
reduce, the Commitments of any Class; provided that (i) each reduction of the
Commitments of any Class shall be in an amount that is an integral multiple of
$1,000,000 and (ii) the Borrower shall not terminate or reduce the Commitments
if, after giving effect to any concurrent prepayment of the
 

26

--------------------------------------------------------------------------------



Revolving Loans in accordance with Section 2.10, the sum of the Revolving
Exposures would exceed the total Commitments.
 
(c)           The Borrower shall notify the Administrative Agent of any election
to terminate or reduce the Commitments under paragraph (b) of this Section, at
least three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof.  Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof.  Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied.  Any termination or reduction of the Commitments of any Class shall
be permanent.  Each reduction of the Commitments of any Class shall be made
ratably among the Lenders in accordance with their respective Commitments of
such Class.
 
(d)           At any time prior to the expiration of the Revolving Availability
Period, and so long as no Event of Default shall have occurred which is
continuing, the Borrower may elect to increase the aggregate of the Commitments
to an amount not exceeding $160,000,000 minus any reductions in the Commitments
pursuant to Section 2.07(b) hereof, provided that (i) no Lender shall be
required to increase its Commitment unless it shall have expressly agreed to
such increase in writing (but otherwise, no notice to or consent by any Lender
shall be required, notwithstanding anything to the contrary set forth in Section
9.02 hereof), (ii) the addition of new Lenders shall be subject to the terms and
provisions of Section 9.04 hereof as if such new Lenders were acquiring an
interest in the Loans by assignment from an existing Lenders (to the extent
applicable, i.e. required approvals, minimum amounts and the like), (iii) the
Borrower shall execute and deliver such additional or replacement Notes and such
other documentation (including evidence of proper authorization) as may be
reasonably requested by the Administrative Agent, any new Lender or any Lender
which is increasing its Commitment, (iv) no Lender shall have any right to
decrease its Commitment as a result of such increase of the aggregate amount of
the Commitments, (v) the Administrative Agent shall have no obligation to
arrange, find or locate any Lender or new bank or financial institution to
participate in any unsubscribed portion of such increase in the aggregate
committed amount of the Commitments, and (vi) such option to increase the
Commitments may only be exercised once.  The Borrowers shall be required to pay
(or to reimburse each applicable Lender for) any breakage costs incurred by any
Lender in connection with the need to reallocate existing Loans among the
Lenders following any increase in the Commitments pursuant to this
provision.  Except as may otherwise be agreed by the Borrower and any applicable
Lender, the Borrower shall not be required to pay any upfront or other fees or
expenses to any existing Lenders, new Lenders or the Administrative Agent with
respect to any such increase in Commitments.
 
SECTION 2.08.  Repayment of Loans; Evidence of Debt.
 
(a)           The Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Revolving Loan of such Lender on the Maturity Date and (ii) to
the Swingline Lender the then unpaid principal amount of each Swingline Loan on
the earlier of the Maturity Date and the first date after such Swingline Loan is
made that is the 15th or last day of a calendar month and is at least two
 

27

--------------------------------------------------------------------------------



Business Days after such Swingline Loan is made; provided that on each date that
a Revolving Borrowing is made, the Borrower shall repay all Swingline Loans then
outstanding.
 
(b)           Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrower to such
Lender resulting from each Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.
 
(c)           The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Class and Type thereof
and the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.
 
(d)           The entries made in the accounts maintained pursuant to paragraphs
(b) or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with the terms of this Agreement.
 
SECTION 2.09.  Intentionally Left Blank.
 
SECTION 2.10.  Prepayment of Loans.
 
(a)           The Borrower shall have the right at any time and from time to
time to prepay any Borrowing in whole or in part, subject to the requirements of
this Section.  Each prepayment shall be in an amount equal to $500,000 or an
amount that is an integral multiple of $100,000 in excess thereof, and accrued
and unpaid interest as of the date of prepayment shall be paid concurrently with
any such prepayment.
 
(b)           In the event and on such occasion that the sum of the Revolving
Exposures exceeds the total Commitments, the Borrower shall prepay Revolving
Borrowings or Swingline Borrowings (or, if no such Borrowings are outstanding,
deposit cash collateral in an account with the Administrative Agent pursuant to
Section 2.04(j)) in an aggregate amount equal to such excess.
 
(c)           Prior to any optional or mandatory prepayment of Borrowings
hereunder, the Borrower shall select the Borrowing or Borrowings to be prepaid
and shall specify such selection in the notice of such prepayment pursuant to
this Section.
 
(d)           The Borrower shall notify the Administrative Agent (and, in the
case of prepayment of a Swingline Loan, the Swingline Lender) by telephone
(confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Eurodollar Revolving Borrowing, not later than 11:00 a.m.,
Houston, Texas time, three Business Days before the date of prepayment or (ii)
in the case of prepayment of an ABR Revolving Borrowing, not later than 11:00
a.m., Houston, Texas time, one Business Day before the date of prepayment or
(iii) in the case of prepayment of a Swingline Loan, not later than 12:00 noon,
Houston, Texas time, on the date of prepayment.  Each such notice shall be
irrevocable and shall specify the prepayment date,
 

28

--------------------------------------------------------------------------------



the principal amount of each Borrowing or portion thereof to be prepaid and, in
the case of a mandatory prepayment, a reasonably detailed calculation of the
amount of such prepayment; provided that, if a notice of optional prepayment is
given in connection with a conditional notice of termination of the Commitments
as contemplated by Section 2.07, then such notice of prepayment may be revoked
if such notice of termination is revoked in accordance with Section
2.07.  Promptly following receipt of any such notice (other than a notice
relating solely to Swingline Loans), the Administrative Agent shall advise the
Lenders of the contents thereof.
 
SECTION 2.11.  Fees.
 
(a)           The Borrower agrees to pay to the Administrative Agent for the
account of each Lender a commitment fee, which shall accrue at the Applicable
Rate on the average daily unused amount of the Commitment of such Lender during
the period from and including the date hereof to but excluding the date on which
such Commitment terminates.  Accrued commitment fees shall be payable in arrears
on the last day of March, June, September and December of each year and on the
date on which the Commitments terminate, commencing on the first such date to
occur after the date hereof.  All commitment fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).  For purposes of computing
such commitment fees, a Commitment of a Lender shall be deemed to be used to the
extent of the outstanding Revolving Loans and LC Exposure of such Lender (and
the Swingline Exposure of such Lender shall be disregarded for such purpose).
 
(b)           The Borrower agrees to pay (i) to the Administrative Agent for the
account of each Revolving Lender a participation fee with respect to its
participations in Letters of Credit, which shall accrue at the same Applicable
Rate used to determine the interest rate applicable to Eurodollar Revolving
Loans on the average daily amount of such Lender’s LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the Effective Date to but excluding the later of the date on
which such Lender’s Commitment terminates and the date on which such Lender
ceases to have any LC Exposure and (ii) to the Issuing Bank a fronting fee,
which shall accrue at the rate of 0.125% per annum on the average daily amount
of the LC Exposure (excluding any portion thereof attributable to unreimbursed
LC Disbursements) during the period from and including the Effective Date to but
excluding the later of the date of termination of the Commitments and the date
on which there ceases to be any LC Exposure (provided, however, that in no event
shall such fronting fee for any single Letter of Credit be less than $500), as
well as the Issuing Bank’s standard fees with respect to the amendment, renewal
or extension of any Letter of Credit or processing of drawings
thereunder.  Participation fees accrued through and including the last day of
March, June, September and December of each year shall be payable on the third
Business Day following such last day, commencing on the first such date to occur
after the Effective Date; provided that all such fees shall be payable on the
date on which the Commitments terminate and any such fees accruing after the
date on which the Commitments terminate shall be payable on demand.  Fronting
fees with respect to any Letter of Credit shall be payable in advance upon
issuance of such Letter of Credit.  Any other fees payable to the Issuing Bank
pursuant to this paragraph shall be payable within 10 days after demand.  All
participation fees and fronting fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).
 

29

--------------------------------------------------------------------------------



(c)           The Borrower agrees to pay to the Administrative Agent, for its
own account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.
 
(d)           All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent (or to the Issuing
Bank, in the case of fees payable to it) for distribution, in the case of
commitment fees and participation fees, to the Lenders entitled thereto.  Fees
paid shall not be refundable under any circumstances.
 
SECTION 2.12.  Interest.
 
(a)           The Loans comprising each ABR Borrowing (including each Swingline
Loan) shall bear interest at the lesser of (i) the Alternate Base Rate plus the
Applicable Rate or (ii) the Ceiling Rate.
 
(b)           The Loans comprising each Eurodollar Borrowing shall bear interest
at the lesser of (i) the Adjusted LIBO Rate for the Interest Period in effect
for such Borrowing plus the Applicable Rate or (ii) the Ceiling Rate.
 
(c)           Notwithstanding the foregoing, if any principal of or interest on
any Loan or any fee or other amount payable by the Borrower hereunder is not
paid when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to the lesser of (i) the Ceiling Rate or (ii) in the case of
overdue principal of any Loan, 2% plus the rate otherwise applicable to such
Loan as provided in the preceding paragraphs of this Section or in the case of
any other amount, 2% plus the rate applicable to ABR Revolving Loans as provided
in paragraph (a) of this Section.
 
(d)           Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Revolving Loans, upon
termination of the Commitments; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the end of the Revolving Availability Period), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.
 
(e)           All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Alternate Base Rate
at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day).  The applicable Alternate Base Rate or
Adjusted LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.
 
SECTION 2.13.  Alternate Rate of Interest.  If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:
 

30

--------------------------------------------------------------------------------



(a)           the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate for such Interest Period; or
 
(b)           the Administrative Agent is advised by the Required Lenders that
the Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders (or Lender) of making or maintaining their
Loans (or its Loan) included in such Borrowing for such Interest Period;
 
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing; provided that if the circumstances
giving rise to such notice affect only one Type of Borrowings, then the other
Type of Borrowings shall be permitted.
 
SECTION 2.14.  Increased Costs.
 
(a)           If any Change in Law shall:
 
(i)           impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or the Issuing Bank; or
 
(ii)           impose on any Lender or the Issuing Bank or the London interbank
market any other condition affecting this Agreement or Eurodollar Loans made by
such Lender or any Letter of Credit or participation therein;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or the
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or the
Issuing Bank hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank,
as the case may be, for such additional costs incurred or reduction suffered.
 
(b)           If any Lender or the Issuing Bank determines that any Change in
Law regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender’s or the Issuing Bank’s capital or on the capital
of such Lender’s or the Issuing Bank’s holding company, if any, as a consequence
of this Agreement or the Loans made by, or participations in Letters of Credit
held by, such Lender, or the Letters of Credit issued by the Issuing Bank, to a
level below that which such Lender or the Issuing Bank or such Lender’s or the
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or the Issuing Bank’s policies and the
policies of such Lender’s or the Issuing
 

31

--------------------------------------------------------------------------------



Bank’s holding company with respect to capital adequacy), then from time to time
the Borrower will pay to such Lender or the Issuing Bank, as the case may be,
such additional amount or amounts as will compensate such Lender or the Issuing
Bank or such Lender’s or the Issuing Bank’s holding company for any such
reduction suffered.
 
(c)           A certificate of a Lender or the Issuing Bank setting forth the
amount or amounts necessary to compensate such Lender or the Issuing Bank or its
holding company, as the case may be, as specified in paragraphs (a) or (b) of
this Section shall be delivered to the Borrower, demonstrating in reasonable
detail the calculation of the amounts, and shall be conclusive absent manifest
error.  The Borrower shall pay such Lender or the Issuing Bank, as the case may
be, the amount shown as due on any such certificate within 10 days after receipt
thereof.
 
(d)           Failure or delay on the part of any Lender or the Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or the Issuing Bank’s right to demand such compensation; provided
that the Borrower shall not be required to compensate a Lender or the Issuing
Bank pursuant to this Section for any increased costs or reductions incurred
more than 180 days prior to the date that such Lender or the Issuing Bank, as
the case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive and if
such Lender or the Issuing Bank, as the case may be, notifies the Borrower of
such Change of Law within 180 days after the adoption, enactment or similar act
with respect to such Change of Law, then the 180-day period referred to above
shall be extended to include the period from the effective date of such Change
of Law to the date of such notice.
 
SECTION 2.15.  Break Funding Payments.  In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Revolving Loan on the date specified in any notice delivered pursuant
hereto, or (d) the assignment of any Eurodollar Loan other than on the last day
of the Interest Period applicable thereto as a result of a request by the
Borrower pursuant to Section 2.18, then, in any such event, the Borrower shall
compensate each Lender for the loss, cost and expense attributable to such
event.  Such loss, cost or expense to any Lender shall be deemed to include an
amount determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for dollar deposits of a
comparable amount and period from other banks in the Eurodollar market.  A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section, demonstrating in reasonable
detail the calculation of the amounts, shall be delivered to the Borrower and
shall be conclusive absent manifest error.  The Borrower shall pay such Lender
the amount shown as due on any such certificate within 10 days after receipt
thereof.
 

32

--------------------------------------------------------------------------------



SECTION 2.16.  Taxes.
 
(a)           Any and all payments by or on account of any obligation of the
Borrower hereunder or under any other Loan Document shall be made free and clear
of and without deduction for any Indemnified Taxes or Other Taxes; provided that
if the Borrower shall be required to deduct any Indemnified Taxes or Other Taxes
from such payments, then (i) the sum payable shall be increased as necessary so
that after making all required deductions or withholdings (including deductions
applicable to additional sums payable under this Section) the Administrative
Agent, Lender or Issuing Bank (as the case may be) receives an amount equal to
the sum it would have received had no such deductions been made, (ii) the
Borrower shall make such deductions or withholdings and (iii) the Borrower shall
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law.
 
(b)           In addition, the Borrower shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
 
(c)           The Borrower shall indemnify the Administrative Agent, each Lender
and the Issuing Bank, within 30 days after written demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes paid by the Administrative Agent,
such Lender or the Issuing Bank, as the case may be, on or with respect to any
payment by or on account of any obligation of the Borrower hereunder or under
any other Loan Document (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or the Issuing Bank, or by the Administrative Agent on its
own behalf or on behalf of a Lender or the Issuing Bank, demonstrating in
reasonable detail the calculation of the amounts, shall be conclusive absent
manifest error.  However, neither the Administrative Agent, any Lender or the
Issuing Bank shall be entitled to receive any payment with respect to
Indemnified Taxes or Other Taxes that are incurred or accrued more than 180 days
prior to the date the Administrative Agent, such Lender or the Issuing Bank
gives notice and demand thereof to the Borrower.
 
(d)           As soon as reasonably practicable after any payment of Indemnified
Taxes or Other Taxes by the Borrower to a Governmental Authority, the Borrower
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
 
(e)           Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which the
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement or any other Loan Document shall
deliver to the Borrower (with a copy to the Administrative Agent), at the time
or times prescribed by applicable law, such properly completed and executed
documentation prescribed by applicable law or reasonably requested by the
Borrower as will permit such payments to be made without withholding or at a
reduced rate.  In addition, any Lender, if requested by the Borrower or the
Administrative Agent, shall deliver such properly completed and executed
documentation prescribed by applicable law or reasonably requested by
 

33

--------------------------------------------------------------------------------



the Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Each Lender shall
promptly (i) notify the Borrower and the Administrative Agent of any change in
circumstances which would modify or render invalid any such claimed exemption or
reduction, and (ii) take such steps as may be reasonably necessary (including
the designation of a new lending office to the extent such designation is
consistent with such Lender’s internal policies and legal and regulatory
restrictions and so long as such action would not be disadvantageous to such
Lender) to avoid any requirement of the applicable laws of any such jurisdiction
that Borrower make any deduction or withholding for taxes from amounts payable
to such Lender.  Without limiting the generality of the foregoing, any Foreign
Lender shall deliver to the Borrower and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the request of the Borrower or the Administrative
Agent, but only if such Foreign Lender is legally entitled to do so), whichever
of the following is applicable:
 
(i)           duly completed copies of Internal Revenue Service Form W-8BEN
claiming eligibility for benefits of an income tax treaty to which the United
States is a party,
 
(ii)           duly completed copies of Internal Revenue Service Form W-8ECI;
 
(iii)           in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the Borrower within the meaning of Section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
and (y) duly completed copies of  Internal Revenue Service Form W-8BEN, or
 
(iv)           any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in United States Federal withholding tax
duly completed together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower to determine the withholding
or deduction required to be made.
 
(f)           If the Administrative Agent or a Lender determines, in its
reasonable discretion, that it has received a refund of any Taxes or Other Taxes
as to which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section, it shall pay over
such refund to the Borrower (but only to the extent of indemnity payments made,
or additional amounts paid, by the Borrower under this Section with respect to
the Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Administrative Agent or such Lender and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund); provided, that the Borrower, upon the request of the
Administrative Agent or such Lender, agrees to repay the amount paid over to the
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender in the event
the Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority.  This Section shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to the
Borrower or any other Person.
 

34

--------------------------------------------------------------------------------



(g)           Each Lender shall use its best efforts (consistent with its
internal policies and legal and regulatory restrictions) to select a
jurisdiction for its lending office or change the jurisdiction of its lending
office, as the case may be, so as to avoid the imposition of any Indemnified
Taxes or Other Taxes or to eliminate or reduce the payment of any additional
sums under this Section, so long as such action would not be disadvantageous to
such Lender.
 
SECTION 2.17.  Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
 
(a)           The Borrower shall make each payment required to be made by it
hereunder or under any other Loan Document (whether of principal, interest, fees
or reimbursement of LC Disbursements, or of amounts payable under Sections 2.14,
2.15 or 2.16, or otherwise) at or prior to the time expressly required hereunder
or under such other Loan Document for such payment (or, if no such time is
expressly required, prior to 2:00 p.m., Houston, Texas time), on the date when
due, in immediately available funds, without set off, deduction or
counterclaim.  Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon.  All
such payments shall be made to the Administrative Agent at its offices at 1700
Lincoln Ave.,  MAC C7300-034, Denver, Colorado 80203, except payments to be made
directly to the Issuing Bank or Swingline Lender as expressly provided herein
and except that payments pursuant to Sections 2.14, 2.15, 2.16 and 9.03 shall be
made directly to the Persons entitled thereto and payments pursuant to other
Loan Documents shall be made to the Persons specified therein.  The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof.  If any payment under any Loan Document shall be due on a day
that is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension.  All
payments under each Loan Document shall be made in dollars.
 
(b)           If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.
 
(c)           If any Lender shall, by exercising any right of set off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Revolving Loans or participations in LC Disbursements or
Swingline Loans, resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Revolving Loans and participations in
LC Disbursements and Swingline Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the
Revolving Loans and participations in LC Disbursements and Swingline Loans of
other Lenders to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Revolving Loans and
participations in LC Disbursements and Swingline Loans; provided that (i) if any
such
 

35

--------------------------------------------------------------------------------



participations are purchased and all or any portion of the payment giving rise
thereto is recovered,  such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the Borrower
or any other Loan Party or Affiliate thereof (as to which the provisions of this
paragraph shall apply).  Each Lender agrees that it will not exercise any right
of set-off or counterclaim or otherwise obtain payment in respect of any
Obligation owed to it other than principal of and interest accruing on the Loans
and participations in the LC Disbursements and Swingline Loans, unless all of
the outstanding principal of and accrued interest on the Loans and LC
Disbursements have been paid in full. The Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrower rights of set-off and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Borrower in the amount of such participation.
 
(d)           Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing Bank,
as the case may be, the amount due.  If the Borrower has not in fact made such
payment when due, then each of the Lenders or the Issuing Bank, as the case may
be, severally agrees to repay to the Administrative Agent forthwith on demand
the amount so distributed to such Lender or Issuing Bank with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.
 
(e)           If any Lender shall fail to make any payment required to be made
by it pursuant to this Agreement, then the Administrative Agent may, in its
discretion (notwithstanding any contrary provision hereof), apply any amounts
thereafter received by the Administrative Agent for the account of such Lender
to satisfy such Lender’s obligations hereunder until all such unsatisfied
obligations are fully paid.
 
SECTION 2.18.  Mitigation Obligations; Replacement of Lenders.
 
(a)           If any Lender requests compensation under Section 2.14, if the
Administrative Agent delivers a notice contemplated by Section 2.13 (other than
such a notice applicable to all Lenders), or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.16, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or Affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Sections 2.14 or 2.16 or would cause Eurodollar Borrowings
to be available, as the case may be, in the future and (ii) would not
 

36

--------------------------------------------------------------------------------



subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender.  The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.
 
(b)           If any Lender requests compensation under Section 2.14, if
Eurodollar Borrowings become unavailable from less than all of the Lenders under
Section 2.13 or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.16, or if any Lender defaults in its obligation to fund Loans
hereunder, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 9.04), all its interests, rights and obligations under this
Agreement to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i) the
Borrower shall have received the prior written consent of the Administrative
Agent (and, if a Commitment is being assigned, the Issuing Bank and Swingline
Lender), which consent shall not unreasonably be withheld, (ii) such assignor
Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and participations in LC Disbursements and Swingline
Loans, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder and (iii) in the case of any such assignment resulting from a claim
for compensation under Section 2.14, the unavailability of Eurodoillar
Borrowings under Section 2.13 or payments required to be made pursuant to
Section 2.16, such assignment will result in a reduction in such compensation or
payments of the availability of Eurodollar Borrowings from the applicable
assignee.  A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such  assignment
and delegation cease to apply.
 
(c)           If any Lender (a “Non-Consenting Lender”) refuses to consent to an
amendment to or waiver of any Credit Document or provision thereof, which
amendment or waiver requires unanimous consent of all the Lenders, or all the
Lenders making Loans of a particular Class or Type, in order to be effective,
then the Administrative Agent may or the Borrower may (but neither shall be
obligated to), upon notice to the Non-Consenting Lender (and the Administrative
Agent, if applicable), require the Non-Consenting Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 9.04) all of its interests, rights, duties and obligations under this
Agreement and the Credit Documents to an assignee that shall assume such
obligations (which assignee may be a Lender, if a Lender accepts such
assignment); provided that:
 
(i)           if it is an assignment at the request of the Borrower, the
Borrower shall have received the prior written consent of the Administrative
Agent (and if a Revolving Commitment is being assigned, the Issuing Lender and
the Swingline Lender), which consents shall not unreasonably be withheld,
 
(ii)           if it is an assignment at the request of the Administrative Agent
and there is no Event of Default, the Borrower shall have consented to such
assignment (and if a Revolving Commitment is being assigned, the Issuing Lender
and the Swingline Lender) which consents shall not be unreasonably withheld,
 

37

--------------------------------------------------------------------------------



(iii)           the interests, rights, duties and obligations of all
Non-Consenting Lenders are similarly assigned, and
 
(iv)           the Non-Consenting Lender shall have received payment of an
amount equal to the outstanding principal of (and participation interests in)
its Obligations, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder and under the other Credit Documents.
 
SECTION 2.19.  Swingline Loans.
 
(a)           Subject to the terms and conditions set forth herein, the
Swingline Lender agrees to make Swingline  Loans to the Borrower from time to
time during the Revolving Availability Period, in an aggregate principal amount
at any time outstanding that will not result in (i) the aggregate principal
amount of outstanding Swingline Loans exceeding $10,000,000 or (ii) the sum of
the total Revolving Exposures exceeding the total Commitments; provided that the
Swingline Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan and provided further that the Swingline Lender shall
not, without the consent of the Required Lenders, make any Swingline Loan if any
Event of Default exists of which the Swingline Lender has actual
knowledge.  Within the foregoing limits and subject to the terms and conditions
set forth herein, the Borrower may borrow, prepay and reborrow Swingline Loans.
 
(b)           To request a Swingline Loan, the Borrower shall notify the
Administrative Agent of such request by telephone (confirmed by telecopy), not
later than 12:00 noon, Houston, Texas time, on the day of a proposed Swingline
Loan.  Each such notice shall be irrevocable and shall specify the requested
date (which shall be a Business Day) and amount of the requested Swingline
Loan.  The Administrative Agent will promptly advise the Swingline Lender of any
such notice received from the Borrower.  The Swingline Lender shall make each
Swingline Loan available to the Borrower by means of a credit to the general
deposit account of the Borrower with the Swingline Lender (or, in the case of a
Swingline Loan made to finance the reimbursement of an LC Disbursement as
provided in Section 2.04(e), by remittance to the Issuing Bank) by 3:00 p.m.,
Houston, Texas time, on the requested date of such Swingline Loan.
 
(c)           The Swingline Lender may by written notice given to the
Administrative Agent not later than 12:00 noon, Houston, Texas time, on any
Business Day require the Revolving Lenders to acquire participations on such
Business Day in all or a portion of the Swingline Loans outstanding.  Such
notice shall specify the aggregate amount of Swingline Loans in which Revolving
Lenders will participate.  The Administrative Agent will give notice thereof to
each Revolving Lender by 1:00 p.m., Houston, Texas time on such Business Day,
specifying in such notice such Lender’s Applicable Percentage of such Swingline
Loan or Loans.  Each Revolving Lender hereby absolutely and unconditionally
agrees, upon receipt of notice as provided above, to pay to the Administrative
Agent, for the account of the Swingline Lender, such Lender’s Applicable
Percentage of such Swingline Loan or Loans.  Each Revolving Lender acknowledges
and agrees that its obligation to acquire participations in Swingline Loans
pursuant to this paragraph is absolute and unconditional, subject to Swingline
Lender’s compliance with the provisions of Section 2.19(a) hereof, and shall not
be affected by any circumstance whatsoever, including the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement,
 

38

--------------------------------------------------------------------------------



withholding or reduction whatsoever.  Each Revolving Lender shall comply with
its obligation under this paragraph by wire transfer of immediately available
funds, in the same manner as provided in Section 2.05 with respect to Loans made
by such Lender (and Section 2.05 shall apply, mutatis mutandis, to the payment
obligations of the Revolving Lenders), and the Administrative Agent shall
promptly pay to the Swingline Lender the amounts so received by it from the
Revolving Lenders.  The Administrative Agent shall notify the Borrower in
writing of any participations in any Swingline Loan acquired pursuant to this
paragraph, and thereafter payments in respect of such Swingline Loan shall be
made to the Administrative Agent and not to the Swingline Lender.  Any amounts
received by the Swingline Lender from the Borrower (or other party on behalf of
the Borrower) in respect of a Swingline Loan after receipt by the Swingline
Lender of the proceeds of a sale of participations therein shall be promptly
remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be remitted by the Administrative Agent to the
Swingline Lender  and to the Revolving Lenders that shall have made their
payments pursuant to this paragraph, as their interests may appear, such
remittance to be made on the day of receipt if such payment is received by 2:00
p.m., Houston, Texas time and prior to 10:00 a.m. of the following Business Day
if such payment is received after 2:00 p.m., Houston, Texas time.  The purchase
of participations in a Swingline Loan pursuant to this paragraph shall not
relieve the Borrower of any default in the payment thereof.
 
(d)           Notwithstanding the foregoing procedures for requesting a
Swingline Loan, the Borrower and the Swingline Lender may agree to implement an
alternate arrangement with respect to Swingline Loans pursuant to a direct
borrowing agreement between the Borrower and the Swingline Lender.  The
Swingline Lender will give notice to the Administrative Agent of each Swingline
Loan made by the Borrower within one (1) Business Day after making such
Swingline Loan.
 
SECTION 2.20.  Defaulting Lender.
 
(a)           Notwithstanding anything to the contrary contained herein, in the
event any Lender (x) has refused (which refusal constitutes a breach by such
Lender of its obligations under this Agreement) to make available its portion of
any Loan or (y) notifies either the Administrative Agent or the Borrower that
such Lender does not intend to make available its portion of any Loan (if the
actual refusal would constitute a breach by such Lender of its obligations under
this Agreement) (each, a “Lender Default”), all rights and obligations hereunder
of such Lender (a “Defaulting Lender”) as to which a Lender Default is in effect
and of the other parties hereto shall be modified to the extent of the express
provisions of this Section while such Lender Default remains in effect.
 
(b)           Advances shall be incurred pro rata from Lenders which are not
Defaulting Lenders (the “Non-Defaulting Lenders”) based on their respective
Commitments and no Commitment of any Lender or any pro rata share of any Loans
required to be advanced by any Lender shall be increased as a result of such
Lender Default.  Amounts received in respect of principal of any type of Loans
shall be applied to reduce the applicable Loans of each Lender pro rata based on
the aggregate of the outstanding Loans of that type of all Lenders at the time
of such application; provided, that, such amount shall not be applied to any
Loans of a Defaulting Lender at any time when, and to the extent that, the
aggregate amount of Loans of any Non-Defaulting Lender exceeds such
Non-Defaulting Lender’s Commitment of all Loans then outstanding.
 

39

--------------------------------------------------------------------------------



(c)           A Defaulting Lender shall not be entitled to give instructions to
the Administrative Agent or to approve, disapprove, consent to or vote on any
matters relating to this Agreement and the other Loan Documents.  All
amendments, waivers and other modifications of this Agreement and the other Loan
Documents may be made without regard to a Defaulting Lender and, for purposes of
the definition of “Required Lenders,” a Defaulting Lender shall be deemed not to
be a Lender and not to have Loans outstanding.
 
(d)           Other than as expressly set forth in this Section, the rights and
obligations of a Defaulting Lender (including the obligation to indemnify the
Administrative Agent) and the other parties hereto shall remain
unchanged.  Nothing in this Section shall be deemed to release any Defaulting
Lender from its obligations under this Agreement and the other Loan Documents,
shall alter such obligations, shall operate as a waiver of any default by such
Defaulting Lender hereunder, or shall prejudice any rights which the Borrower,
the Administrative Agent or any Lender may have against any Defaulting Lender as
a result of any default by such Defaulting Lender hereunder.
 
(e)           In the event a Defaulting Lender retroactively cures to the
satisfaction of the Administrative Agent the breach which caused a Lender to
become a Defaulting Lender, such Defaulting Lender shall no longer be a
Defaulting Lender and shall be treated as a Lender under this Agreement and the
other Loan Documents.
 
ARTICLE III
 
Representations and Warranties
 
The Borrower represents and warrants to the Lenders that:
 
SECTION 3.01.  Organization; Powers.  Each of the Borrower and the other
applicable Loan Parties is (a) organized, validly existing and in good standing
under the laws of the jurisdiction of its organization, (b) has all requisite
power and authority to carry on its business as now conducted and is (c)
qualified to do business in, and is in good standing in, every jurisdiction
where such qualification is required by applicable law, except in the case of
clause (a) (other than with respect to the Borrower) and clause (c), where the
failure to do so would not reasonably be expected to result in a Material
Adverse Effect,.
 
SECTION 3.02.  Authorization; Enforceability.  The Transactions to be entered
into by each Loan Party are within such Loan Party’s powers and have been duly
authorized by all necessary action.  This Agreement has been duly executed and
delivered by the Borrower and constitutes, and each other Loan Document to which
any Loan Party is to be a party, when executed and delivered by such Loan Party,
will constitute, a legal, valid and binding obligation of the Borrower or such
Loan Party (as the case may be), enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.
 
SECTION 3.03.  Governmental Approvals; No Conflicts.  The Transactions (a) do
not require any material consent or approval of, registration or filing with, or
any other action by, any Governmental Authority, except such as have been
obtained or made and are in full force and effect and except filings necessary
to perfect Liens created under the Loan Documents, (b)
 

40

--------------------------------------------------------------------------------



will not violate any applicable law or regulation or any order of any
Governmental Authority, (c) will not violate the charter, by-laws or other
organizational documents of the Borrower or any other applicable Loan Party, (d)
will not violate or result in a default under any material indenture, agreement
or other instrument binding upon the Borrower or any other Loan Party or their
assets, or give rise to a right thereunder to require any payment to be made by
the Borrower or any other Loan Party, and (e) will not result in the creation or
imposition of any Lien on any asset of the Borrower or any other Loan Party,
except Liens created under the Loan Documents, except such consents, approvals,
registrations, filings or other actions the failure to obtain or make, or, in
the case of clauses (b) and (d) above, to the extent such violations could not
reasonably be expected to have a Material Adverse Effect.
 
SECTION 3.04.  Financial Condition.
 
(a)           The Borrower has heretofore furnished to the Lenders Borrower’s
consolidated balance sheet and statements of income, stockholders equity and
cash flows (1) as of and for the fiscal year ended December 31, 2006 and (2) as
of and for the fiscal quarter and the portion of the fiscal year ended June 30,
2007, certified by its chief financial officer.  Such financial statements
present fairly, in all material respects, the financial position and results of
operations and cash flows of the Borrower and its consolidated Subsidiaries as
of such dates and for such periods in accordance with GAAP, subject to year-end
audit adjustments and the absence of footnotes in the case of the statements
referred to in clause (2) above. Since December 31, 2006, there has been no
material adverse change in the business, assets, operations or condition,
financial or otherwise, of the Borrower and its Subsidiaries, taken as a
whole.  Except as set forth on Schedule 6.01, after giving effect to the
Transactions, none of the Borrower or its Subsidiaries has, as of the Effective
Date, any material contingent liabilities or unrealized losses.
 
(b)           The Borrower has heretofore furnished to the Lenders the
consolidated balance sheet and statements of income, stockholders equity and
cash flows of Precisions Industries, Inc., a Nebraska corporation, (1) as of and
for the fiscal year ended December 31, 2006 and (2) as of and for the fiscal
quarter and the portion of the fiscal year ended June 30, 2007, certified by the
chief financial officer of Precisions Industries, Inc.  Such financial
statements present fairly, in all material respects, the financial position and
results of operations and cash flows of Precisions Industries, Inc. and its
consolidated Subsidiaries as of such dates and for such periods in accordance
with GAAP, subject to year-end audit adjustments and the absence of footnotes in
the case of the statements referred to in clause (2) above. Since December 31,
2006, there has been no material adverse change in the business, assets,
operations or condition, financial or otherwise, of Precisions Industries, Inc.
and its Subsidiaries, taken as a whole.
 
SECTION 3.05.  Properties.
 
(a)           The Borrower and each other Loan Party has good title to, or valid
leasehold interests in, all its real and personal property material to its
business (including the Mortgaged Properties), except for Liens permitted under
this Agreement and minor defects in title that do not interfere with its ability
to conduct its business as currently conducted or to utilize such properties for
their intended purposes.
 
(b)           The Borrower and each other Loan Party owns, or is licensed to
use, all trademarks, tradenames, copyrights, patents and other intellectual
property material to its
 

41

--------------------------------------------------------------------------------



business, and the use thereof by the Borrower and each other Loan Party does not
infringe upon the rights of any other Person, except for any such infringements
that could not reasonably be expected to result in a Material Adverse Effect.
 
SECTION 3.06.  Litigation and Environmental Matters.
 
(a)           There are no actions, suits or proceedings by or before any
arbitrator or Governmental Authority pending against or, to the knowledge of the
Borrower, threatened against or affecting the Borrower or any other Loan Party
(i) that could reasonably be expected to result in a Material Adverse Effect or
(ii) that involve any of the Loan Documents or the Transactions.
 
(b)           Except with respect to any matters that could not reasonably be
expected to result in a Material Adverse Effect, neither the Borrower nor any
other Loan Party (i) has failed to comply with any Environmental Law or to
obtain, maintain or comply with any permit, license or other approval required
under any Environmental Law, (ii) has become subject to any Environmental
Liability, (iii) has received written notice of any claim with respect to any
Environmental Liability or (iv) knows of any basis for any Environmental
Liability.
 
SECTION 3.07.  Compliance with Laws and Agreements.  The Borrower and each other
Loan Party is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so could not reasonably be expected to result in a Material
Adverse Effect.  No Default has occurred and is continuing.
 
SECTION 3.08.  Investment Company Status.  Neither the Borrower nor any other
Loan Party is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.
 
SECTION 3.09.  Taxes.  The Borrower and each other Loan Party has timely filed
or caused to be filed all Tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes required to have been paid by it,
except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such other Loan Party, as applicable,
has set aside on its books adequate reserves or (b) to the extent that the
failure to do so could not reasonably be expected to result in a Material
Adverse Effect.
 
SECTION 3.10.  ERISA.  No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.  The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of such Plan, and the present value of all
accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of Statement of Financial Accounting Standards No.
87) did not, as of the date of the most recent financial statements reflecting
such amounts, exceed the fair market value of the assets of all such underfunded
Plans, in each of such cases so as to cause a Material Adverse Effect.
 

42

--------------------------------------------------------------------------------



SECTION 3.11.  Disclosure.  The Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which the
Borrower or any other Loan Party is subject, and all other matters known to any
of them, that could reasonably be expected to result in a Material Adverse
Effect.  None of the reports, financial statements, certificates or other
information furnished by or on behalf of any Loan Party to the Administrative
Agent or any Lender in connection with the negotiation of this Agreement or any
other Loan Document or delivered hereunder or thereunder (as modified or
supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, taken as a whole, in the light of the circumstances under
which they were made, not materially misleading; provided, however, that with
respect to projected financial information, the Borrower represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time, it being recognized by the Lenders that projections
are not to be viewed as facts and that the actual results during the period or
periods covered by such projections may vary from such projections and that such
variations may be material.
 
SECTION 3.12.  Subsidiaries.  As of the date hereof, after giving effect to the
closing of the Purchase Agreement, the Borrower has no Subsidiaries other than
as set forth on Schedule 3.12 hereto.  As of the date hereof, the Borrower owns
all of the Equity Interests in and to each Subsidiary (other than Foreign
Subsidiaries) listed on Schedule 3.12 hereto.  Foreign Subsidiaries of the
Borrower as of the date hereof are identified as such on Schedule 3.12 hereto
and the identities of the holders of the Equity Interests in and to each Foreign
Subsidiary as of the date hereof are also set forth on Schedule 3.12 hereto.
 
SECTION 3.13.  Insurance.  As of the Effective Date, all premiums due in respect
of all insurance maintained by the Borrower and each other Loan Party have been
paid.
 
SECTION 3.14.  Labor Matters.  As of the Effective Date, there are no strikes,
lockouts or slowdowns against the Borrower or any other Loan Party pending or,
to the knowledge of the Borrower, threatened.  The hours worked by and payments
made to employees of the Borrower and the other Loan Parties have not been in
violation, in any material manner, of the Fair Labor Standards Act or any other
applicable Federal, state, local or foreign law dealing with such matters.  All
payments due from the Borrower or any other Loan Party, or for which any claim
may be made against the Borrower or any other Loan Party, on account of wages
and employee health and welfare insurance and other benefits, have been paid or
accrued as a liability on the books of the Borrower or such other Loan
Party.  The consummation of the Transactions will not give rise to any right of
termination or right of renegotiation on the part of any union under any
collective bargaining agreement to which the Borrower or any other Loan Party is
bound.
 
SECTION 3.15.  Solvency.  Immediately after the consummation of the Transactions
to occur on the Effective Date and immediately following the making of each Loan
made on the Effective Date and after giving effect to the application of the
proceeds of such Loans and to the rights of reimbursement, contribution and
subrogation that the Loan Parties may have under the Contribution Agreement or
otherwise, (a) the fair value of the assets of each Loan Party, at a fair
valuation, will exceed its debts and liabilities, subordinated, contingent or
otherwise; (b) the present fair saleable value of the property of each Loan
Party will be greater than the amount that will be required to pay the probable
liability of its debts and other liabilities, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured; (c)
 

43

--------------------------------------------------------------------------------



each Loan Party will be able to pay its debts and liabilities, subordinated,
contingent or otherwise, as such debts and liabilities become absolute and
matured; and (d) each Loan Party will not have unreasonably small capital with
which to conduct the business in which it is engaged as such business is now
conducted and is proposed to be conducted following the Effective Date.
 
SECTION 3.16.  Material Property Subject to Security Documents.  The Collateral
constitutes all of the real and material personal property (other than Excluded
Assets) owned by Borrower or any of its Subsidiaries (other than Foreign
Subsidiaries); provided, however that the Collateral shall not include more than
66-2/3% of the issued and outstanding Equity Interests in and to any Foreign
Subsidiary which is owned directly by Borrower or any of its Subsidiaries (other
than Foreign Subsidiaries).
 
SECTION 3.17.  Property of Foreign Subsidiaries.  The aggregate value (based on
the greater of book or market value) of the total assets owned by Foreign
Subsidiaries of Borrower as of the Effective Date is no greater than 5% of the
aggregate value (based on the greater of book or market value) of the total
assets owned by Borrower and all of its Subsidiaries.
 
ARTICLE IV
 
Conditions
 
SECTION 4.01.  Effective Date.  The obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):
 
(a)           The Administrative Agent (or its counsel) shall have received from
each party hereto either (i) counterparts of this Agreement signed on behalf of
such party or (ii) written evidence satisfactory to the Administrative Agent
(which may include telecopy transmission of a signed signature page of this
Agreement) that such party has signed counterparts of this Agreement.
 
(b)           The Administrative Agent (or its counsel) shall have received from
Borrower an original of each Note signed on behalf of Borrower.
 
(c)           The Administrative Agent (or its counsel) shall have received from
Borrower and from each other party to the Loan Documents (other than the Notes)
either (i) counterparts of each applicable Loan Document signed on behalf of
such party or (ii) written evidence satisfactory to the Administrative Agent
(which may include telecopy transmission of a signed signature page of the
applicable Loan Document) that such party has signed counterparts of such Loan
Document.
 
(d)           The Administrative Agent shall have received written opinions
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Fulbright & Jaworski L.L.P., counsel for the Borrower and the other
Loan Parties, in form and substance satisfactory to the Administrative Agent and
its counsel, covering such matters relating to the Loan Parties, the Loan
Documents or the Transactions as the Required Lenders shall reasonably request.
 
(e)           The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization,
 

44

--------------------------------------------------------------------------------



existence and good standing of each Loan Party, the authorization of the
Transactions and any other legal matters relating to the Loan Parties, the Loan
Documents or the Transactions, all in form and substance satisfactory to the
Administrative Agent and its counsel.
 
(f)           The Administrative Agent shall have received a certificate, dated
the Effective Date and signed by an appropriate officer or other responsible
party acceptable to Administrative Agent on behalf of Borrower, confirming
compliance with the conditions set forth in paragraphs (a) and (b) of Section
4.02.
 
(g)           The Administrative Agent shall have received all fees and other
amounts due and payable on or prior to the Effective Date, including, to the
extent invoiced, reimbursement or payment of all reasonable out of pocket
expenses (including reasonable fees, charges and disbursements of counsel)
required to be reimbursed or paid by any Loan Party hereunder or under any other
Loan Document.
 
(h)           The Administrative Agent shall have received each of the
following:
 
(i)           stock certificates representing all of the outstanding shares of
capital stock of each Subsidiary of Borrower as of the Effective Date (other
than Foreign Subsidiaries) and stock powers, endorsed in blank, with respect to
such stock certificates;
 
(ii)           all documents and instruments, including Uniform Commercial Code
financing statements, required by law or reasonably requested by the
Administrative Agent to be filed, registered or recorded to create or perfect
the Liens intended to be created under the Security Documents;
 
(iii)           to the extent required by Administrative Agent, agreements
whereby each landlord in respect of any space leased by the Borrower or any of
its Subsidiaries which is affiliated with the Borrower or with Precision
Industries, Inc., a Nebraska corporation, has subordinated any Lien such
landlord may claim in any property of the Borrower or any of its Subsidiaries;
 
(iv)           the results of a search of the Uniform Commercial Code (or
equivalent) filings made with respect to the Loan Parties in such jurisdictions
as the Administrative Agent may require and copies of the financing statements
(or similar documents) disclosed by such search and evidence reasonably
satisfactory to the Administrative Agent that the Liens indicated by such
financing statements (or similar documents) are permitted by Section 6.02 or
have been released; and
 
(v)           evidence reasonably satisfactory to the Administrative Agent that
none of the Mortgaged Property lies in an area requiring special notices of
flood hazard issues or the purchase of flood hazard insurance and, to the extent
reasonably required by Administrative Agent with respect to Mortgaged Property,
a policy or policies of title insurance issued by a nationally recognized title
insurance company, insuring the Lien of each such Mortgage as a valid first Lien
on the Mortgaged Property described therein, free of any other Liens except as
permitted by Section 6.02, together with such endorsements, coinsurance and
reinsurance as the Administrative Agent may reasonably
 

45

--------------------------------------------------------------------------------



request, and such surveys, abstracts and appraisals as may be required pursuant
to such Mortgages or as the Administrative Agent may reasonably request.
 
(i)           The Administrative Agent shall have received evidence that the
insurance required by Section 5.07 and the Security Documents is in effect.
 
(j)           Borrower shall have delivered to the Administrative Agent a copy
of the fully executed purchase agreement (the “Purchase Agreement”), relating to
the acquisition by Borrower of all of the Equity Interests in and to Precisions
Industries, Inc., a Nebraska corporation.  The acquisition contemplated by the
Purchase Agreement shall have been, or substantially simultaneously with the
initial advance hereunder shall be, consummated in accordance with the Purchase
Agreement and applicable law, without any amendment to or waiver of any terms or
conditions of the Purchase Agreement not approved by the Administrative Agent
(such approval not to be unreasonably withheld or delayed).  The Administrative
Agent shall have received copies of the material documents evidencing the
closing of the transactions contemplated by the Purchase Agreement and all
material due diligence materials relating to such transactions, which documents
shall be in form and substance satisfactory to the Administrative Agent.
 
(k)           The Administrative Agent shall have received evidence reasonably
satisfactory to the Administrative Agent that the Borrower and each other Loan
Party shall have been released from all liabilities and obligations in respect
of Indebtedness (other than the Obligations and other than liabilities and
obligations expressly permitted under Section 6.01 hereof, or as to which the
proceeds of the initial Loans hereunder will be used to payoff such Obligations
in full).
 
The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.
 
SECTION 4.02.  Each Credit Event.  The obligation of each Lender to make a Loan
on the occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew
or extend any Letter of Credit, is subject to receipt of the request therefor in
accordance herewith and to the satisfaction of the following conditions:
 
(a)           The representations and warranties of each Loan Party set forth in
the Loan Documents shall be true and correct in all material respects on and as
of the date of such Borrowing or the date of issuance, amendment, renewal or
extension of such Letter of Credit, as applicable, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they shall be true and correct in all material respects as of such
earlier date.
 
(b)           At the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Default shall have occurred and be continuing and
there shall have occurred no event which would be reasonably likely to have a
Material Adverse Effect.
 

46

--------------------------------------------------------------------------------



Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.
 
ARTICLE V
 
Affirmative Covenants
 
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated (or the
obligations thereunder shall have otherwise been collateralized in a manner and
to an extent satisfactory to the Issuing Lender in its sole discretion) and all
LC Disbursements shall have been reimbursed, the Borrower covenants and agrees
with the Lenders that:
 
SECTION 5.01.  Financial Statements and Other Information.  The Borrower will
furnish to the Administrative Agent and each Lender:
 
(a)           within 90 days after the end of each fiscal year of the Borrower,
its audited consolidated balance sheet and related statements of operations,
shareholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by Hein & Associates or other independent public accountants of
recognized national standing (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
the Borrower and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied;
 
(b)           within 60 days after the end of each fiscal quarter (other than
the last fiscal quarter) of each fiscal year of the Borrower, its consolidated
balance sheet and related statements of operations and cash flows as of the end
of and for such fiscal quarter and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, all certified by one of its Financial Officers as
presenting fairly in all material respects the financial condition and results
of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;
 
(c)           concurrently with any delivery of financial statements under
clauses (a) or (b) above, a certificate of a Financial Officer of the Borrower,
in the form of Exhibit B hereto, (i) certifying as to whether a Default has
occurred and, if a Default has occurred, specifying the details thereof and any
action taken or proposed to be taken with respect thereto and (ii) setting forth
reasonably detailed calculations demonstrating compliance with Sections 5.13,
6.13 and 6.14;
 
(d)           at any such times as the Leverage Ratio is greater than 2.50 to
1.00, then within 20 days after the end of each calendar month, a certificate of
a Financial Officer of the Borrower setting forth reasonably detailed
calculations demonstrating compliance with Sections 5.13(c);
 

47

--------------------------------------------------------------------------------



(e)           within 30 days after the end of each fiscal quarter of each fiscal
year of the Borrower, a listing and aging of the Accounts receivable and
Accounts payable of each Loan Party, prepared in reasonable detail and
containing such information as Administrative Agent may reasonably request;
 
(f)           on or before each November 30, a detailed consolidated budget for
the immediately following fiscal year (including a projected consolidated
balance sheet and related statements of projected operations as of the end of
and for such fiscal year and setting forth the assumptions used for purposes of
preparing such budget and, promptly when available, any significant revisions of
such budget; and
 
(g)           promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of the
Borrower or any other Loan Party, or compliance with the terms of any Loan
Document, as the Administrative Agent may reasonably request.
 
SECTION 5.02.  Notices of Material Events.  The Borrower will furnish to the
Administrative Agent prompt written notice of the following:
 
(a)           the occurrence of any Default;
 
(b)           the Borrower becoming aware of the filing or commencement of any
action, suit or proceeding by or before any arbitrator or Governmental Authority
against or affecting the Borrower or any other Loan Party or any Affiliate
thereof that, if adversely determined, could reasonably be expected to result in
a Material Adverse Effect;
 
(c)           any casualty or other insured damage to any material portion of
the Collateral or the commencement of any action or proceeding for the taking of
any Collateral or any part thereof or interest therein under power of eminent
domain or by condemnation or similar proceeding;
 
(d)           any other development that results in, or would reasonably be
expected to result in, a Material Adverse Effect.
 
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.
 
SECTION 5.03.  Information Regarding Borrower.
 
(a)           The Borrower will furnish to the Administrative Agent prompt
written notice of any change (i) in any Loan Party’s jurisdiction of
organization or corporate name, (ii) in the location of any Loan Party’s chief
executive office, its principal place of business, any office in which it
maintains books or records relating to Collateral owned by it, (iii) in any Loan
Party’s identity or corporate structure or (iv) in any Loan Party’s Federal
Taxpayer Identification Number.  The Borrower agrees not to effect or permit any
change referred to in the preceding sentence unless all filings have been or
will, promptly after giving effect to such change, be, made under the Uniform
Commercial Code or otherwise that are required in order for the
 

48

--------------------------------------------------------------------------------



Administrative Agent to continue at all times following such change to have a
valid, legal and perfected security interest in all the Collateral.  The
Borrower also agrees promptly to notify the Administrative Agent if any material
portion of the Collateral is damaged or destroyed.
 
(b)           After the Effective Date (and after giving effect to the closing
of the Purchase Agreement), Borrower will notify the Administrative Agent in
writing promptly upon Borrower’s or any of its Subsidiaries’ (other than Foreign
Subsidiaries) acquisition or ownership of any estate (fee simple or leasehold)
of real property, wherever located (other than Excluded Assets) or of any
personal property (other than Excluded Assets) not already covered by the
Security Documents (such acquisition or ownership being herein called an
“Additional Collateral Event” and the property so acquired or owned being herein
called “Additional Collateral”).  As soon as practicable and in any event within
thirty (30) days (or such longer period as the Administrative Agent shall agree)
after an Additional Collateral Event, Borrower shall (a) execute and deliver or
cause to be executed and delivered Security Documents, in form and substance
reasonably satisfactory to Administrative Agent, in favor of Administrative
Agent and duly executed by Borrower or the applicable Subsidiary, covering and
affecting and granting a first-priority Lien upon the applicable Additional
Collateral, and such other documents (including, without limitation, surveys,
environmental assessments, certificates, legal opinions, all in form and
substance reasonably satisfactory to Administrative Agent) as may be reasonably
required by Administrative Agent in connection with the execution and delivery
of such Security Documents; (b) with respect to any Additional Collateral which
is real property, to the extent required by Administrative Agent, cause a title
insurance underwriter satisfactory to Administrative Agent to issue to
Administrative Agent a mortgage policy of title insurance, in form and substance
reasonably satisfactory to Administrative Agent, insuring the first-priority
Lien of the applicable Mortgage in such amount as is reasonably satisfactory to
Administrative Agent, and (c) deliver or cause to be delivered by Subsidiaries
of Borrower such other documents or certificates consistent with the terms of
this Agreement and relating to the transactions contemplated hereby as
Administrative Agent may reasonably request.
 
SECTION 5.04.  Existence; Conduct of Business.  The Borrower will, and will
cause each other Loan Party to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges, franchises, patents, copyrights,
trademarks and trade names material to the conduct of its business; provided
that the foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 6.03.
 
SECTION 5.05.  Payment of Obligations.  The Borrower will, and will cause each
other Loan Party to, pay its Indebtedness and other obligations, including
liabilities for Taxes, before the same shall become delinquent or in default,
except where (a) the validity or amount thereof is being contested in good faith
by appropriate proceedings, (b) the Borrower or such other Loan Party has set
aside on its books adequate reserves with respect thereto in accordance with
GAAP, (c) such contest effectively suspends collection of the contested
obligation and the enforcement of any Lien securing such obligation and (d) the
failure to make payment pending such contest would not reasonably be expected to
result in a Material Adverse Effect.
 
SECTION 5.06.  Maintenance of Properties.  The Borrower will, and will cause
each other Loan Party to, keep and maintain all property material to the conduct
of its business in
 

49

--------------------------------------------------------------------------------



good working order and condition, ordinary wear and tear  and casualty and
condemnation (so long as prompt efforts are being pursued for repair and
restoration) excepted.
 
SECTION 5.07.  Insurance.  The Borrower will, and will cause each other Loan
Party to, maintain, with financially sound and reputable insurance companies (a)
insurance in such amounts (with no greater risk retention) and against such
risks as are customarily maintained by companies of established repute engaged
in the same or similar businesses operating in the same or similar locations and
(b) all insurance required to be maintained pursuant to the Security
Documents.  The Borrower will furnish to the Lenders, upon request of the
Administrative Agent, information in reasonable detail as to the insurance so
maintained.
 
SECTION 5.08.  Intentionally Left Blank..
 
SECTION 5.09.  Books and Records; Inspection and Audit Rights.  The Borrower
will, and will cause each other Loan Party to, keep proper books of record and
account in which full, true and correct entries in all material respects in
accordance with GAAP are made of all dealings and transactions in relation to
its business and activities.  The Borrower will, and will cause each other Loan
Party to, permit any representatives designated by the Administrative Agent,
upon reasonable prior notice and during normal business hours, to visit and
inspect its properties, to examine and make extracts from its books and records,
and to discuss its affairs, finances and condition with its officers and
independent accountants, all at such reasonable times and as often as reasonably
requested.
 
SECTION 5.10.  Compliance with Laws.  The Borrower will, and will cause each
other Loan Party to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so would not reasonably be expected to result in a Material
Adverse Effect.
 
SECTION 5.11.  Use of Proceeds and Letters of Credit.  The Letters of Credit and
the proceeds of the Loans will be used only to pay a portion of the purchase
price payable under the Purchase Agreement and for general working capital
purposes, which may include refinancing existing Indebtedness.  No part of the
proceeds of any Loan will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the Regulations of the Board,
including Regulations U and X.
 
SECTION 5.12.  Further Assurances.  The Borrower will, and will cause each other
Loan Party to, execute any and all further documents, financing statements,
agreements and instruments, and take all such further actions (including the
filing and recording of financing statements, fixture filings, mortgages, deeds
of trust and other documents), which may be required under any applicable law,
or which the Administrative Agent or the Required Lenders may reasonably
request, to effectuate the transactions contemplated by the Loan Documents or to
grant, preserve, protect or perfect the Liens created or intended to be created
by the Security Documents or the validity or priority of any such Lien, all at
the expense of the Loan Parties.  The Borrower also agrees to provide to the
Administrative Agent, from time to time upon reasonable request by the
Administrative Agent, evidence reasonably satisfactory to the Administrative
Agent as to the perfection and priority of the Liens created or intended to be
created by the Security Documents.
 

50

--------------------------------------------------------------------------------



SECTION 5.13.  Financial Covenants.  The Borrower will have (in each case, in
accordance with GAAP):
 
(a)           Fixed Charge Coverage Ratio– a Fixed Charge Coverage Ratio of not
less than 1.50 to 1.00 as of the last day of each fiscal quarter.
 
(b)           Leverage Ratio– a Leverage Ratio of not greater than (i) as of the
last day of each fiscal quarter during the period from and after the date hereof
through and including September 30, 2009, 3.50 to 1.00 and (ii) as of the last
day of each fiscal quarter thereafter, 3.00 to 1.00.
 
(c)           Asset Coverage Ratio– an Asset Coverage Ratio of not less than
1.00 to 1.00 at all times.
 
SECTION 5.14.  Post-Closing Requirements.
 
(a)           Borrower shall deliver to the Administrative Agent, within thirty
(30) days after the Effective Date, stock certificates representing all the
outstanding shares of capital stock of Borrower and of each Foreign Subsidiary
of Borrower (subject to the limitation on Collateral set forth in Section 3.16
hereof) as of the Effective Date  and stock powers, endorsed in blank, with
respect to such stock certificates.
 
(b)           To the extent not required to be delivered concurrently with the
execution of this Agreement, Borrower shall use its commercially reasonable
efforts to deliver to the Administrative Agent, within sixty (60) days after the
Effective Date, agreements whereby each landlord in respect of any space leased
by the Borrower or any of its Subsidiaries (other than Foreign Subsidiaries) has
subordinated any Lien such landlord may claim in any property of the Borrower or
any of its Subsidiaries (other than Foreign Subsidiaries).
 
(c)           Within sixty (60) days after the Effective Date, Borrower shall
deliver to the Administrative Agent opinions of counsel reasonably acceptable to
the Administrative Agent for each Loan Party organized under the laws of a
jurisdiction other than Texas or Delaware or Nebraska covering such matters
relating to such Loan Parties as the Administrative Agent may reasonably
require, including the due organization of such Loan Parties and the due
authorization of the execution and delivery of the Loan Documents by such Loan
Parties.
 
ARTICLE VI
 
Negative Covenants
 
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated (or the obligations thereunder
shall have otherwise been collateralized in a manner and to an extent
satisfactory to the Issuing Lender in its sole discretion) and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that:
 
SECTION 6.01.  Indebtedness; Certain Equity Securities.
 
(a)           The Borrower will not, and will not permit any other Loan Party
to, create, incur, assume or permit to exist any Indebtedness, except:
 

51

--------------------------------------------------------------------------------



(i)           Indebtedness created under the Loan Documents;
 
(ii)           Indebtedness existing on the date hereof and set forth in
Schedule 6.01;
 
(iii)           Indebtedness of any Subsidiary of Borrower (other than a Foreign
Subsidiary) to the Borrower or any other  Subsidiary of Borrower (other than a
Foreign Subsidiary) and Indebtedness of Borrower to any of its Subsidiaries
(other than a Foreign Subsidiary) and Indebtedness of any Foreign Subsidiary of
Borrower to any other Foreign Subsidiary of Borrower;
 
(iv)           Indebtedness of any Foreign Subsidiary of Borrower to the
Borrower or any other  Subsidiary of Borrower (other than a Foreign Subsidiary)
in an aggregate amount not to exceed $1,000,000 in the aggregate at any one time
outstanding and Indebtedness of Borrower to any of its Foreign Subsidiaries not
to exceed $1,000,000 in the aggregate at any one time outstanding;
 
(v)           Guarantees of Indebtedness permitted under this Section 6.01;
 
(vi)           purchase money Indebtedness or Capital Lease Obligations in an
aggregate amount not exceeding, at any one time outstanding, $3,000,000;
 
(vii)           “mark to market” exposure resulting from any Swap Agreement
entered into in compliance with Section 6.07;
 
(viii)                      Indebtedness under performance, stay, customs,
appeal and surety bonds or with respect to workers’ compensation or other like
employee benefit claims, in each case incurred in the ordinary course of
business;
 
(ix)           Indebtedness in respect of customary netting services, overdraft
protections and similar customary arrangements, in each case incurred in the
ordinary course of business in connection with deposit accounts;
 
(x)           Indebtedness of the type described in clause (e) of the definition
of “Indebtedness” secured by the Liens permitted under Section 6.02;
 
(xi)           other Indebtedness in an aggregate principal amount not exceeding
$10,000,000 at any one time outstanding; and
 
(xii)           extensions, renewals and replacements of any of the foregoing
that do not increase the outstanding principal amount thereof.
 
(b)           The Borrower will not, nor will it permit any other Loan Party to,
issue any preferred stock or other preferred Equity Interests after the
Effective Date.
 
SECTION 6.02.  Liens.  The Borrower will not, and will not permit any other Loan
Party to, create, incur, assume or permit to exist any Lien on any property or
asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including Accounts receivable) or rights in respect of any thereof,
except:
 

52

--------------------------------------------------------------------------------



(i)           Liens created under the Loan Documents;
 
(ii)           any Lien on any property or asset of the Borrower or any other
Loan Party existing on the date hereof and set forth in Schedule 6.02;
 
(iii)           Liens created pursuant to Capital Lease Obligations or purchase
money Indebtedness permitted pursuant to this Agreement; provided that such
Liens are only in respect of the property or assets subject to, and secure only,
the respective Capital Lease Obligations or purchase money Indebtedness;
 
(iv)           leases, subleases, licenses and sublicenses granted in the
ordinary course of business and not interfering in any material respect with the
business of any Loan Party, and any interest of a lessor, sublessor, licensor or
sublicensor under any lease or license entered into in the ordinary course of
business;
 
(v)           customary Liens (x) of a collection bank arising under Section
4-210 of the Uniform Commercial Code on items in the course of collection and
(y) in favor of a banking institution arising as a matter of law encumbering
deposits (including the right of set-off) and which are within the general
parameters customary in the banking industry;
 
(vi)           Liens on cash earnest money deposits or cash advances in favor of
the seller of any property to be acquired in connection with an Acquisition
permitted under Section 6.15, which advances shall be applied against the
purchase price for such Acquisition;
 
(vii)           Liens arising out of any conditional sale, title retention,
consignment or similar arrangements for the sale of goods entered into in the
ordinary course of business;
 
(viii)                      Liens not otherwise permitted by this Section
securing obligations in an outstanding principal amount not in excess of
$2,000,000; and
 
(ix)           Permitted Encumbrances.
 
SECTION 6.03.  Fundamental Changes.
 
(a)           The Borrower will not, nor will it permit any other Loan Party to,
merge into or consolidate with any other Person, or permit any other Person to
merge into or consolidate with it, or liquidate or dissolve, except that (i) any
Subsidiary of the Borrower may merge into the Borrower in a transaction in which
the Borrower is the surviving Person, (ii) any Subsidiary of the Borrower may
merge into any other Subsidiary in a transaction in which the surviving entity
is a Subsidiary of Borrower and a Loan Party, (iii) any Subsidiary of the
Borrower may liquidate or dissolve if the Borrower determines in good faith that
such liquidation or dissolution is in the best interests of the Borrower and is
not materially disadvantageous to the Lenders and if such Subsidiary is not a
Foreign Subsidiary, its assets are transferred to the Borrower or a Subsidiary
(other than a Foreign Subsidiary) of the Borrower and (iv) the Borrower or any
Subsidiary of Borrower may give effect to a merger or consolidation the purpose
of which is to effect an investment, disposition or Acquisition permitted under
Article VI so long as the surviving entity is a Subsidiary of Borrower and a
Loan Party.
 

53

--------------------------------------------------------------------------------



(b)           The Borrower will not, and will not permit any other Loan Party
to, engage to any material extent in any business other than businesses of the
type conducted by the Borrower and the other Loan Parties on the date of
execution of this Agreement and businesses reasonably related thereto.
 
SECTION 6.04.  Investments, Loans, Advances and Guarantees.  The Borrower will
not, and will not permit any other Loan Party to, purchase, hold or acquire
(including pursuant to any merger with any Person that was not a wholly owned
Subsidiary of Borrower or that is a Foreign Subsidiary prior to such merger) any
Equity Interests in or evidences of indebtedness or other securities (including
any option, warrant or other right to acquire any of the foregoing) of, make or
permit to exist any loans or advances to, Guarantee any obligations of, or make
or permit to exist any investment or any other interest in, any other Person, or
purchase or otherwise acquire (in one transaction or a series of transactions)
any assets of any other Person constituting a business unit, except:
 
(a)           investments existing on the date hereof and set forth on Schedule
6.04;
 
(b)           Permitted Investments and Acquisitions permitted under Section
6.15 hereof;
 
(c)           loans or advances made by any Subsidiary of Borrower (other than
Foreign Subsidiary) to or in the Borrower or any other Subsidiary of Borrower
(other than a Foreign Subsidiary) or loans or advances or investments made by
Borrower to or in any of its Subsidiaries (other than a Foreign Subsidiary);
 
(d)           loans or advances by the Borrower or any of its Subsidiaries to
their respective employees in the ordinary course of business, not to exceed
$250,000 in the aggregate at any one time outstanding;
 
(e)           Accounts receivable owned by the Borrower or any of its
Subsidiaries, if created in the ordinary course of business and payable or
dischargeable in accordance with customary trade terms;
 
(f)           Guarantees by the Borrower or any of its Subsidiaries (other than
a Foreign Subsidiary) constituting Indebtedness permitted by Section 6.01;
provided that a Subsidiary of Borrower shall not Guarantee any Subordinated
Debt;
 
(g)           pledges and deposits permitted under Section 6.02;
 
(h)           Investments made as a result of the receipt of non-cash
consideration from a sale, transfer or other disposition permitted under Section
6.05;
 
(i)           Restricted Payments permitted under Section 6.08;
 
(j)           additional Investments so long as the aggregate amount invested,
loaned or advanced does not exceed $1,000,000; and
 
(k)           investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent Accounts and disputes with,
customers and suppliers, in each case in the ordinary course of business.
 

54

--------------------------------------------------------------------------------



SECTION 6.05.  Asset Sales.  The Borrower will not, and will not permit any
other Loan Party to, sell, transfer, lease or otherwise dispose of any asset,
including any Equity Interest owned by it, nor will the Borrower permit any of
its Subsidiaries to issue any additional Equity Interest in such Subsidiary,
except:
 
(a)           sales of inventory, used or surplus equipment and Permitted
Investments in the ordinary course of business and sales of real property owned
by the Borrower or any of its Subsidiaries as of the date hereof;
 
(b)           sales, transfers and dispositions to the Borrower or to any of its
Subsidiaries (other than a Foreign Subsidiary); provided that any such sales,
transfers or dispositions involving a Subsidiary of Borrower that is not a Loan
Party shall be made in compliance with Section 6.09;
 
(c)           dispositions of property as a result of condemnation, eminent
domain or similar proceedings;
 
(d)           to the extent constituting dispositions, investments expressly
permitted by Section 6.04;
 
(e)           leases, subleases, licenses or sublicenses in the ordinary course
of business and which do not interfere in any material respect with the business
of any Loan Party;
 
(f)           dispositions of Accounts Receivable in connection with the
collection or compromise thereof in the ordinary course of business;
 
(g)           Restricted Payments permitted by Section 6.08; and
 
(h)           other sales by the Borrower or any of its Subsidiaries which do
not exceed, in the aggregate, $500,000 in any fiscal year;
 
provided that all sales, transfers, leases and other dispositions permitted
hereby (other than those permitted by clause (b) above) shall be made for fair
value and for at least 75% cash consideration.
 
SECTION 6.06.  Sale and Leaseback Transactions.  The Borrower will not, and will
not permit any other Loan Party to, enter into any arrangement, directly or
indirectly, whereby it shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereinafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property sold or
transferred.
 
SECTION 6.07.  Swap Agreements.  The Borrower will not, and will not permit any
other Loan Party to, enter into any Swap Agreement, other than Swap Agreements
entered into in the ordinary course of business to hedge or mitigate risks to
which the Borrower or any other Loan Party is exposed in the conduct of its
business or the management of its liabilities and not for speculative purposes.
 
SECTION 6.08.  Restricted Payments.  The Borrower will not, nor will it permit
any other Loan Party to, declare or make, or agree to pay or make, directly or
indirectly, any
 

55

--------------------------------------------------------------------------------



Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except (i) the Borrower may declare and pay dividends with respect to its Equity
Interests payable solely in additional shares of its common stock, and (ii)
Subsidiaries of Borrower may declare and pay dividends ratably with respect to
their Equity Interests and (iii) the Borrower may declare and pay preferred
dividends up to a maximum aggregate amount of $90,000 per annum.
 
SECTION 6.09.  Transactions with Affiliates.  The Borrower will not, nor will it
permit any other Loan Party to, sell, lease or otherwise transfer any property
or assets to, or purchase, lease or otherwise acquire any property or assets
from, or otherwise engage in any other transactions with, any of its Affiliates,
except (a) transactions in the ordinary course of business that are at prices
and on terms and conditions not less favorable to the Borrower or such other
Loan Party than could be obtained on an arm’s-length basis from unrelated third
parties, (b) transactions between or among the Borrower and any Loan Party not
involving any other Affiliate, (c) payments of customary fees to directors of
the Borrower and reimbursement of the reasonable out-of-pocket expenses incurred
by directors in such capacity, (d) customary employment and severance
arrangements with officers and employees in the ordinary course of business and
(e) any transactions permitted by Article VI.
 
SECTION 6.10.  Restrictive Agreements.  The Borrower will not, nor will it
permit any  other Loan Party to, directly or indirectly, enter into, incur or
permit to exist any agreement or other arrangement that prohibits, restricts or
imposes any condition upon (a) the ability of the Borrower or any other Loan
Party to create, incur or permit to exist any Lien upon any of its property or
assets, or (b) the ability of any Subsidiary of Borrower to pay dividends or
other distributions with respect to any shares of its capital stock or
membership interests or to make or repay loans or advances to the Borrower or
any other Subsidiary of Borrower or to Guarantee Indebtedness of the Borrower or
any of its Subsidiaries; provided that the foregoing shall not apply to
restrictions and conditions imposed by law or by any Loan Document and provided
further that (x) clauses (a) and (b) above shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Person or asset pending such sale solely to the extent such sale is permitted
under Section 6.05, and (y) clause (a) above shall not apply to customary
provisions in leases, sublease, licenses or sublicenses and other contracts
restricting the assignment thereof and negative pledges and restrictions on
Liens in favor of any holder of Indebtedness permitted under Section 6.01(v),
but solely to the extent such negative pledge or restriction relates to the
property financed by such Indebtedness.
 
SECTION 6.11.  Amendment of Material Documents.  The Borrower will not, nor will
it permit any other Loan Party to, amend, modify or waive any of its rights
under (a) any Subordinated Debt Document or (b) its organizational documents (in
any manner adverse to the Lenders).
 
SECTION 6.12.  Additional Subsidiaries.  The Borrower will not, and will not
permit any other Loan Party to, form or acquire any Subsidiary after the
Effective Date except that Borrower or any of its Subsidiaries may form, create
or acquire a wholly-owned Subsidiary so long as (a) immediately thereafter and
giving effect thereto, no event will occur and be continuing which constitutes a
Default; (b) such domestic Subsidiary (and, where applicable, Borrower) shall
execute and deliver a Guaranty (or, at the option of Administrative Agent, a
joinder to the Guaranty executed concurrently herewith) and such Security
Documents as the Administrative Agent may reasonably require to effectuate the
provisions of this Agreement regarding Collateral
 

56

--------------------------------------------------------------------------------



to be covered by the Security Documents (provided that no Foreign Subsidiary
shall be required to execute and deliver such a Guaranty or such Security
Documents), and (c) Administrative Agent is given at least thirty (30) days’ (or
such lesser period of time as may be agreed to by the Administrative Agent)
prior notice of such formation, creation or acquisition.    No Foreign
Subsidiary may form, create or acquire a Subsidiary which is not a Foreign
Subsidiary.
 
SECTION 6.13.  Capital Expenditures.  The Borrower will not, and will not permit
any other Loan Party to, permit the aggregate amount of all Capital Expenditures
for Borrower and the other Loan Parties during any fiscal year of the Borrower
to exceed $10,000,000 plus, for fiscal years beginning on January 1, 2008 and
later, any unused availability for Capital Expenditures from the immediately
preceding fiscal year (but not from any earlier year).
 
SECTION 6.14.  Lease Expense.  The Borrower will not, and will not permit any
other Loan Party to, enter into any lease agreement (other than capital leases
giving rise to Capital Lease Obligations) if, after giving effect to such new
lease agreement, consolidated annual rental expense of the Borrower and its
Subsidiaries attributable to leases (other than capital leases giving rise to
Capital Lease Obligations) would exceed $10,000,000.
 
SECTION 6.15.  Acquisitions.  The Borrower will not, and will not permit any
other Loan Party to, enter into Acquisition other than  an Acquisition (which
may be way of a merger with and into the Borrower or another Loan Party so long
as the Borrower or the applicable Loan Party is the surviving entity), so long
as:
 
(a)           any Acquisition of Equity Interests shall require the acquisition
of all (but not less than all) of the Equity Interests in and to the applicable
Person;
 
(b)           no Default or Event of Default shall have occurred and be
continuing or, on a pro forma basis, would reasonably be expected to result from
such Acquisition;
 
(c)           the Borrower can demonstrate, on a pro forma basis, after giving
effect to such Acquisition that (x) there is at least ten percent (10%)
availability for Loan Borrowings hereunder and (y) if the Leverage Ratio is
equal to or greater than 2.00 to 1.00, that the consideration payable in
connection with the applicable Acquisition will not exceed $10,000,000 and that
the aggregate consideration payable in connection with all Acquisitions
(including the applicable Acquisition) in the applicable fiscal year will not
exceed $25,000,000; and
 
(d)           the Borrower shall have delivered (or caused to be delivered) to
the Administrative Agent such other documents as may be reasonably requested by
the Administrative Agent in connection with such Acquisition.
 
SECTION 6.16.  Property of Foreign Subsidiaries.  Permit the aggregate value
(based on the greater of book or market value) of the total assets owned by
Foreign Subsidiaries of Borrower  to exceed 5% of the aggregate value (based on
the greater of book or market value) of the total assets owned by Borrower and
all of its Subsidiaries.
 

57

--------------------------------------------------------------------------------



ARTICLE VII
 
Events of Default
 
If any of the following events (“Events of Default”) shall occur:
 
(a)           the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
 
(b)           the Borrower shall fail to pay any interest on any Loan or any fee
or any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement or any other Loan Document, when and as
the same shall become due and payable, and such failure shall continue
unremedied for a period of three Business Days;
 
(c)           any representation or warranty made or deemed made by or on behalf
of the Borrower or any other Loan Party in or in connection with any Loan
Document or any amendment or modification thereof or waiver thereunder, or in
any report, certificate, financial statement or other document furnished
pursuant to or in connection with any Loan Document or any amendment or
modification thereof or waiver thereunder, shall prove to have been incorrect in
any material respect when made or deemed made;
 
(d)           the Borrower shall fail to observe or perform any covenant,
condition or agreement contained in Sections 5.02 (other than clause (c)
thereof), 5.03(b), 5.07, 5.11, 5.12, 5.13(a) or 5.13(b) or in Article VI;
 
(e)           any Loan Party shall fail to observe or perform any covenant,
condition or agreement contained in any Loan Document (other than those
specified in clauses (a), (b) or (d) of this Article), and such failure shall
continue unremedied for a period of 30 days after the earlier of (i) the
Borrower becoming aware of such failure and (ii) notice thereof from the
Administrative Agent to the Borrower (which notice will be given at the request
of the Required Lenders);
 
(f)           any Loan Party shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.13(c), and such failure shall
continue unremedied for a period of 5 Business Days after the earlier of (i) the
Borrower becoming aware of such failure and (ii) notice thereof from the
Administrative Agent to the Borrower (which notice will be given at the request
of the Required Lenders);
 
(g)           any event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits (with or without the giving of notice, the lapse of time or both) the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity;
 
(h)           an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Borrower or any other Loan Party or their debts, or of a
substantial part of their assets, under any  Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the
 

58

--------------------------------------------------------------------------------



appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any other Loan Party or for a substantial
part of their assets, and, in any such case, such proceeding or petition shall
continue undismissed for 60 days or an order or decree approving or ordering any
of the foregoing shall be entered;
 
(i)           the Borrower or any other Loan Party shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (h) of this Article, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any other Loan Party or for
a substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;
 
(j)           the Borrower or any other Loan Party shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;
 
(k)           one or more judgments for the payment of money in an aggregate
amount in excess of $1,000,000 (exclusive of amounts covered by insurance) shall
be rendered against the Borrower or any other Loan Party and the same shall
remain undischarged for a period of 30 consecutive days during which execution
shall not be effectively stayed, or any action shall be legally taken by a
judgment creditor to attach or levy upon any assets of the Borrower or any other
Loan Party to enforce any such judgment;
 
(l)           an ERISA Event shall have occurred that, in the opinion of the
Required Lenders, when taken together with all other ERISA Events that have
occurred, could reasonably be expected to result in a Material Adverse Effect;
 
(m)           any Lien purported to be created under any Security Document shall
cease to be a valid and perfected Lien on any Collateral, with the priority
required by the applicable Security Document, except as a result of the sale or
other disposition of the applicable Collateral in a transaction permitted under
the Loan Documents, and the same shall not be fully cured within 30 days after
notice thereof to the Borrower by the Administrative Agent, or any Lien
purported to be created under any Security Document shall be asserted by any
Loan Party not to be a valid and perfected Lien on any Collateral, with the
priority required by the applicable Security Document, except as a result of the
sale or other disposition of the applicable Collateral in a transaction
permitted under the Loan Documents;
 
(n)           a Change of Control shall occur;
 
then, and in every such event (other than an event with respect to the Borrower
described in clauses (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times:  (i) terminate
the Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case
 

59

--------------------------------------------------------------------------------



any principal not so declared to be due and payable may thereafter be declared
to be due and payable), and thereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and all fees and
other obligations of the Borrower accrued hereunder, shall become  due and
payable immediately, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower; and in case of any event
with respect to the Borrower described in clauses (h) or (i) of this Article,
the Commitments shall automatically terminate and the principal of the Loans
then outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall automatically become due
and payable, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower.
 
ARTICLE VIII
 
The Administrative Agent
 
Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms of the Loan Documents, together with such
actions and powers as are reasonably incidental thereto.
 
The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any of its Subsidiaries or other
Affiliate thereof as if it were not the Administrative Agent hereunder.
 
The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents.  Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing by the Required
Lenders (or such other number or percentage of the Lenders as shall be necessary
under the circumstances as provided in Section 9.02), and (c) except as
expressly set forth in the Loan Documents, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Borrower or any of its Subsidiaries that is
communicated to or obtained by the bank serving as Administrative Agent or any
of its Affiliates in any capacity.  The Administrative Agent shall not be liable
for any action taken or not taken by it with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02) or in the
absence of its own gross negligence or willful misconduct, BUT REGARDLESS OF THE
PRESENCE OF ORDINARY NEGLIGENCE.  The Administrative Agent shall not be deemed
to have knowledge of any Default unless and until written notice thereof is
given to the Administrative Agent by the Borrower or a Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with any Loan Document, (ii) the contents of any certificate, report
or other document delivered thereunder or in connection therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set
 

60

--------------------------------------------------------------------------------



forth in any Loan Document, (iv) the validity, enforceability, effectiveness or
genuineness of any Loan Document or any other agreement, instrument or document,
or (v) the satisfaction of any condition set forth in Article IV or elsewhere in
any Loan Document, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.
 
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
 
The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
 
Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may (and, in the event (i)
neither the Administrative Agent nor any Affiliate of the Administrative Agent,
as a Lender, has any Revolving Exposure or unused Commitment and (ii) the
Required Lenders so request, the Administrative Agent shall) resign at any time
by notifying the Lenders, the Issuing Bank and the Borrower.  Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Borrower (and, so long as no Event of Default has occurred which is continuing,
subject to the consent of Borrower, not to be unreasonably withheld), to appoint
a successor.  If no successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 60 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders and the Issuing Bank, in
consultation with the Borrower, appoint a successor Administrative Agent which
shall be a bank with an office in Houston, Texas, or an Affiliate of any such
bank.  Upon the acceptance of its appointment as Administrative Agent hereunder
by a successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder.  The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor.  After the
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 9.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.
 

61

--------------------------------------------------------------------------------



Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or
related agreement or any document furnished hereunder or thereunder.
 
ARTICLE IX
 
Miscellaneous
 
SECTION 9.01.  Notices.
 
(a)           Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject to paragraph (b) below), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:
 
(i)           if to the Borrower, to it at 7272 Pinemont, Houston, Texas 77040,
Attention: Mac McConnell (Telecopy No. 713-996-6570);
 
(ii)           if to the Administrative Agent, to Wells Fargo Bank, National
Association, 1700 Lincoln Ave., MAC C7300-034, Denver, Colorado 80203, Telecopy
No.: 303-863-5533, with a copy to: Wells Fargo Bank, National Association, North
Houston Commercial Banking, 21 Waterway Ave., Suite 600, The Woodlands,
TX  77380, Attention:  Thomas F. Caver, Telecopy No.:  281-362-6611;
 
(iii)           if to the Issuing Bank, to Wells Fargo Bank, National
Association, 1700 Lincoln Ave., MAC C7300-034, Denver, Colorado 80203, Telecopy
No.: 303-863-5533, with a copy to: Wells Fargo Bank, National Association, North
Houston Commercial Banking, 21 Waterway Ave., Suite 600, The Woodlands,
TX  77380, Attention:  Thomas F. Caver, Telecopy No.:  281-362-6611;
 
(iv)           if to the Swingline Lender, to Wells Fargo Bank, National
Association, 1700 Lincoln Ave., MAC C7300-034, Denver, Colorado 80203, Telecopy
No.: 303-863-5533, with a copy to: Wells Fargo Bank, National Association, North
Houston Commercial Banking, 21 Waterway Ave., Suite 600, The Woodlands,
TX  77380, Attention:  Thomas F. Caver, Telecopy No.:  281-362-6611; and
 
(v)           if to any other Lender, to it at its address (or telecopy number)
set forth in its Administrative Questionnaire.
 
(b)           The Borrower and the Lenders agree that the Administrative Agent
may make any material delivered by the Borrower to the Administrative Agent, as
well as any amendments, waivers, consents, and other written information,
documents, instruments and other materials relating to the Borrower, any of its
Subsidiaries, or any other materials or matters relating to this Agreement, the
Notes or any of the transactions contemplated hereby (collectively, the
"Communications") available to the Lenders by posting such notices on an
electronic delivery
 

62

--------------------------------------------------------------------------------



system (which may be provided by the Administrative Agent, an Affiliate of the
Administrative Agent, or any Person that is not an Affiliate of the
Administrative Agent), such as IntraLinks, or a substantially similar electronic
system (the "Platform").  The Borrower acknowledges that (i) the distribution of
material through an electronic medium is not necessarily secure and that there
are confidentiality and other risks associated with such distribution, (ii) the
Platform is provided "as is" and "as available" and (iii) neither the
Administrative Agent nor any of its Affiliates warrants the accuracy,
completeness, timeliness, sufficiency, or sequencing of the Communications
posted on the Platform.  The Administrative Agent and its Affiliates expressly
disclaim with respect to the Platform any liability for errors in transmission,
incorrect or incomplete downloading, delays in posting or delivery, or problems
accessing the Communications posted on the Platform and any liability for any
losses, costs, expenses or liabilities that may be suffered or incurred in
connection with the Platform.  No warranty of any kind, express, implied or
statutory, including, without limitation, any warranty of merchantability,
fitness for a particular purpose, non-infringement of third party rights or
freedom from viruses or other code defects, is made by the Administrative Agent
or any of its Affiliates in connection with the Platform.  Each Lender agrees
that notice to it (as provided in the next sentence) (a "Notice") specifying
that any Communication has been posted to the Platform shall for purposes of
this Agreement constitute effective delivery to such Lender of such information,
documents or other materials comprising such Communication.  Each Lender agrees
(i) to notify, on or before the date such Lender becomes a party to this
Agreement, the Administrative Agent in writing of such Lender's e-mail address
to which a Notice may be sent (and from time to time thereafter to ensure that
the Administrative Agent has on record an effective e-mail address for such
Lender) and (ii) that any Notice may be sent to such e-mail address.
 
(c)           Any party hereto may change its address or telecopy number for
notices and other communications hereunder by notice to the other parties
hereto.  All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.
 
SECTION 9.02.  Waivers; Amendments.
 
(a)           No failure or delay by the Administrative Agent, the Issuing Bank
or any Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power.  The rights and remedies of
the Administrative Agent, the Issuing Bank and the Lenders hereunder and under
the other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have.  No waiver of any provision of any Loan
Document or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given.  Without limiting the generality
of the foregoing, the making of a Loan or issuance of a Letter of Credit shall
not be construed as a waiver of any Default, regardless of whether the
Administrative Agent, any Lender or the Issuing Bank may have had notice or
knowledge of such Default at the time.
 

63

--------------------------------------------------------------------------------



(b)           Neither this Agreement nor any other Loan Document nor any
provision hereof or thereof may be waived, amended or modified except, in the
case of this Agreement, pursuant to an agreement or agreements in writing
entered into by the Borrower and the Required Lenders or, in the case of any
other Loan Document, pursuant to an agreement or agreements in writing entered
into by the Administrative Agent and the Loan Party or Loan Parties that are
parties thereto, in each case with the consent of the Required Lenders; provided
that no such agreement shall (i) increase  the Commitment of any Lender without
the written consent of such Lender, (ii) reduce the principal amount of any Loan
or LC Disbursement or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender affected thereby,
(iii) postpone the scheduled date of payment of the principal amount of any Loan
or LC Disbursement, or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender affected thereby, (iv) change Section 2.17(b) or (c) in a manner
that would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender affected thereby, (v) change any of the
provisions of this Section or the definition of “Required Lenders” or any other
provision of any Loan Document specifying the number or percentage of Lenders
(or Lenders of any Class) required to waive, amend or modify any rights
thereunder or make any determination or grant any consent thereunder, without
the written consent of each Lender (or each Lender of such Class, as the case
may be), (vi) other than in connection with a transaction permitted by Article
VI, release any Subsidiary of Borrower from liability under the Guaranty or
limit the liability of any Subsidiary of Borrower in respect of the Guaranty,
without the written consent of each Lender, (vii) other than in connection with
a transaction permitted by Article VI, release all or substantially all of the
Collateral from the Liens of the Security Documents, without the written consent
of each Lender or (vii) change any provisions of any Loan Document in a manner
that by its terms adversely affects the rights in respect of payments due to
Lenders holding Loans of any Class differently than those holding Loans of any
other Class, without the written consent of Lenders holding a majority in
interest of the outstanding Loans and unused Commitments of each affected Class;
provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent or the Issuing Bank or the
Swingline Lender without the prior written consent of the Administrative Agent
or the Issuing Bank or the Swingline Lender, as the case may be.
 
SECTION 9.03.  Expenses; Indemnity; Damage Waiver.
 
(a)           The Borrower shall pay (i) all reasonable out of pocket expenses
incurred by the Administrative Agent and its Affiliates, including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent, in connection with the syndication of the credit facilities provided for
herein, the preparation and administration of the Loan Documents or any
amendments, modifications or waivers of the provisions thereof (whether or not
the transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out of-pocket expenses incurred by the Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all out-of-pocket expenses incurred
by the Administrative Agent, the Issuing Bank or any Lender, including the fees,
charges and disbursements of any counsel for the Administrative Agent, the
Issuing Bank or any Lender, in connection with the enforcement or protection of
its rights in connection with the Loan Documents, including its rights under
this Section, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such out-of pocket
 

64

--------------------------------------------------------------------------------



expenses incurred during  any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit.
 
(b)           The Borrower shall indemnify the Administrative Agent, the Issuing
Bank and each Lender, and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including the fees, charges and disbursements of any counsel
for any Indemnitee, incurred by or asserted against any Indemnitee arising out
of, in connection with, or as a result of (i) the execution or delivery of any
Loan Document or any other agreement or instrument contemplated hereby, the
performance by the parties to the Loan Documents of their respective obligations
thereunder or the consummation of the Transactions or any other transactions
contemplated hereby, (ii) any Loan or Letter of Credit or the use of the
proceeds therefrom (including any refusal by the Issuing Bank to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or release of Hazardous Materials
on or from any Mortgaged Property or any other property currently or formerly
owned or operated by the Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
resulted from the gross negligence, bad faith or willful misconduct of, or a
breach of the Loan Documents by, such Indemnitee, BUT THE PRESENCE OF ORDINARY
NEGLIGENCE SHALL NOT AFFECT THE AVAILABILITY OF SUCH INDEMNITY.
 
(c)           To the extent that the Borrower fails to pay any amount required
to be paid by it to the Administrative Agent or the Issuing Bank or the
Swingline Lender under paragraphs (a) or (b) of this Section, each Lender
severally agrees to pay to the Administrative Agent or the Issuing Bank or the
Swingline Lender, as the case may be, such Lender’s pro rata share (determined
as of the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount; provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent or the Issuing
Bank in its capacity as such.  For purposes hereof, a Lender’s “pro rata share”
shall be determined based upon (without duplication) its share of the sum of the
total Revolving Exposures and unused Commitments at the time.
 
(d)           To the extent permitted by applicable law, neither the Borrower
nor any other Loan Party shall assert, and each hereby waives, any claim against
any Indemnitee, on any theory of liability, for special, indirect, consequential
or punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement or any agreement or
instrument contemplated hereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof.
 
(e)           All amounts due under this Section shall be payable not later than
three Business Days after written demand therefor.
 
SECTION 9.04.  Successors and Assigns.
 

65

--------------------------------------------------------------------------------



(a)           The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section.  Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), Participants (to the extent
provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Issuing Bank and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.
 
(b)           (i)           Subject to the conditions set forth in paragraph
(b)(ii) below, any Lender may assign to one or more assignees all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans at the time owing to it) with the prior written
consent (such consent not to be unreasonably withheld) of:
 
(A)           the Borrower, provided that no consent of the Borrower shall be
required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund or, if an Event of Default has occurred and is continuing, any other
assignee; and


(B)           the Administrative Agent, provided that no consent of the
Administrative Agent shall be required for an assignment of any Commitment to an
assignee that is a Lender with a Commitment immediately prior to giving effect
to such assignment (or an Affiliate of any such Lender or an Approved Fund); and


(C)           the Issuing Bank and the Swingline Lender.


(ii)           Assignments shall be subject to the following additional
conditions:


(A)           except in the case of an assignment to a Lender or an Affiliate of
a Lender or an assignment of the entire remaining amount of the assigning
Lender’s Commitment or Loans of any Class, the amount of the Commitment or Loans
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent) shall not be less than $5,000,000 in respect of a
Commitment, and shall not result in the assigning Lender holding a Commitment
of  less than $5,000,000, unless each of the Borrower and the Administrative
Agent otherwise consent, provided that no such consent of the Borrower shall be
required if an Event of Default has occurred and is continuing;


(B)           each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement, provided that this clause shall not be construed to prohibit the

66

--------------------------------------------------------------------------------



assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of one Class of Commitments or Loans;


(C)           the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and


(D)           the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.


For the purposes of this Section, the term “Approved Fund” has the following
meaning:
 
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.


(iii)           Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Assumption the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.14, 2.15, 2.16 and 9.03).  Any assignment or transfer  by
a Lender of rights or obligations under this Agreement that does not comply with
this Section shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.


(iv)           The Administrative Agent, acting for this purpose as an agent of
the Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”).  The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent, the Issuing Bank, the
Swingline Lender and the Lenders may treat each Person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary.  The Register shall
be available for inspection by the Borrower, the Issuing Bank, the Swingline
Lender and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.


(v)           Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such

67

--------------------------------------------------------------------------------



Assignment and Assumption and record the information contained therein in the
Register; provided that if either the assigning Lender or the assignee shall
have failed to make any payment required to be made by it pursuant to this
Agreement, the Administrative Agent shall have no obligation to accept such
Assignment and Assumption and record the information therein in the Register
unless and until such payment shall have been made in full, together with all
accrued interest thereon.  No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.


(c)           (i)  Any Lender may, without the consent of the Borrower, the
Administrative Agent or the Issuing Bank or the Swingline Lender, sell
participations to one or more banks or other entities (a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) the Borrower, the
Administrative Agent, the Issuing Bank, the Swingline Lender and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to Section
9.02(b) that affects such Participant.  Subject to paragraph (c)(ii) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.14, 2.15 and 2.16 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.17(c) as though it were a
Lender.
 
(ii)           A Participant shall not be entitled to receive any greater
payment under Sections 2.14, 2.15 or 2.16 than the applicable Lender would have
been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the Borrower’s prior written consent.  A Participant that would be a
Foreign Lender if it were a Lender shall not be entitled to the benefits of
Section 2.16 unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
comply with Section 2.16(e) as though it were a Lender.


(d)           Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
 
SECTION 9.05.  Survival.  All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments  delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution
 

68

--------------------------------------------------------------------------------



and delivery of the Loan Documents and the making of any Loans and issuance of
any Letters of Credit, regardless of any investigation made by any such other
party or on its behalf and notwithstanding that the Administrative Agent, the
Issuing Bank, the Swingline Lender or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated.  The provisions of Sections 2.14, 2.15, 2.16 and 9.03 and Article
VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.
 
SECTION 9.06.  Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopy shall be effective
as delivery of a manually executed counterpart of this Agreement.
 
SECTION 9.07.  Severability.  Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
 
SECTION 9.08.  Right of Setoff.  If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of the Borrower
against any of and all the obligations of the Borrower now or hereafter existing
under this Agreement held by such Lender, irrespective of whether or not such
Lender shall have made any demand under this Agreement and although such
obligations may be unmatured.  The rights of each Lender under this Section are
in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.  Each Lender agrees to use reasonable efforts to
promptly notify Borrower and Administrative Agent after any such set-off and
application, provided that failure to give (or delay in giving) any such notice
shall not affect the validity of such set-off and application or impose any
liability on such Lender.
 

69

--------------------------------------------------------------------------------



SECTION 9.09.  Governing Law; Jurisdiction; Consent to Service of Process.
 
(a)           This Agreement shall be construed in accordance with and governed
by the law of the State of Texas.
 
(b)           Each party hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the nonexclusive jurisdiction of each court of
the State of Texas sitting in Harris County and of the United States District
Court of the Southern District of Texas (Houston Division), and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to any Loan Document, or for recognition or enforcement of any judgment, and
each of the parties hereto hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in such Texas State or, to the extent permitted by law, in such
Federal court.  Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
law.  Nothing in this Agreement or any other Loan Document shall affect any
right that the Administrative Agent, the Issuing Bank, the Swingline Lender or
any Lender may otherwise have to bring any action or proceeding relating to this
Agreement or any other Loan Document against the Borrower or its properties in
the courts of any jurisdiction.
 
(c)           Each party hereto hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section.  Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
 
(d)           Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01.  Nothing in this
Agreement or any other Loan Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.
 
SECTION 9.10.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY AGREES NOT TO
ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES ANY
RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR
HEREAFTER EXIST WITH REGARD TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY
CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION THEREWITH.  THIS
WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY EACH
PARTY HERETO, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH
ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE.  EACH
PARTY HERETO IS HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY
PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY ANY OTER PARTY HERETO.
 

70

--------------------------------------------------------------------------------



SECTION 9.11.  Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
 
SECTION 9.12.  Interest Rate Limitation.  Borrower and the Lenders intend to
strictly comply with all applicable federal and Texas laws, including applicable
usury laws (or the usury laws of any  jurisdiction whose usury laws are deemed
to apply to the Notes or any other Loan Documents despite the intention and
desire of the parties to apply the usury laws of the State of
Texas).  Accordingly, the provisions of this Section shall govern and control
over every other provision of this Agreement or any other Loan Document which
conflicts or is inconsistent with this Section, even if such provision declares
that it controls.  As used in this Section, the term “interest” includes the
aggregate of all charges, fees, benefits or other compensation which constitute
interest under applicable law, provided that, to the maximum extent permitted by
applicable law, (a) any non-principal payment shall be characterized as an
expense or as compensation for something other than the use, forbearance or
detention of money and not as interest, and (b) all interest at any time
contracted for, reserved, charged or received shall be amortized, prorated,
allocated and spread, using the actuarial method, during the full term of the
Notes.  In no event shall Borrower or any other Person be obligated to pay, or
any Lender have any right or privilege to reserve, receive or retain, (a) any
interest in excess of the maximum amount of nonusurious interest permitted under
the laws of the State of Texas or the applicable laws (if any) of the United
States or of any other jurisdiction, or (b) total interest in excess of the
amount which such Lender could lawfully have contracted for, reserved, received,
retained or charged had the interest been calculated for the full term of the
Notes at the Ceiling Rate.  The daily interest rates to be used in calculating
interest at the Ceiling Rate shall be determined by dividing the applicable
Ceiling Rate per annum by the number of days in the calendar year for which such
calculation is being made.  None of the terms and provisions contained in this
Agreement or in any other Loan Document (including, without limitation, Article
VII hereof) which directly or indirectly relate to interest shall ever be
construed without reference to this Section, or be construed to create a
contract to pay for the use, forbearance or detention of money at any interest
rate in excess of the Ceiling Rate.  If the term of any Note is shortened by
reason of acceleration or maturity as a result of any Default or by any other
cause, or by reason of any required or permitted prepayment, and if for that (or
any other) reason any Lender at any time, including but not limited to, the
stated maturity, is owed or receives (and/or has received) interest in excess of
interest calculated at the Ceiling Rate, then and in any such event all of any
such excess interest shall be canceled automatically as of the date of such
acceleration, prepayment or other event which produces the excess, and, if such
excess interest has been paid to such Lender, it shall be credited pro tanto
against the then-outstanding principal balance of Borrower’s obligations to such
Lender, effective as of the date or dates when the event occurs which causes it
to be excess interest, until such excess is exhausted or all of such principal
has been fully paid and satisfied, whichever occurs first, and any remaining
balance of such excess shall be promptly refunded to its payor.
 
SECTION 9.13.  USA Patriot Act.  Each Lender that is subject to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies the Borrower that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies the Borrower, which information includes the name and address of
the Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the Act.
 

71

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 


DXP ENTERPRISES, INC.,
a Texas corporation




By:                         /S/Mac
McConnell                                                  
Name:                   Mac McConnell
 
             Title:
            Senior Vice President, Chief Financial Officer and Secretary





Tax Id. No. 76-0509661



72

--------------------------------------------------------------------------------



WELLS FARGO BANK, NATIONAL ASSOCIATION, individually and as Lead Arranger and
Administrative Agent and as Issuing Bank and Swingline Lender




By:              /S/Tom
Caver                                                             
Name:    Thomas F. Caver, III
Title:      Vice President



73

--------------------------------------------------------------------------------



U.S. BANK NATIONAL ASSOCIATION




By:        /S/Mark D.
Skornia                                                                   
Name:    Mark D. Skornia
Title:      Vice President

74

--------------------------------------------------------------------------------



WACHOVIA BANK, NATIONAL
ASSOCIATION




By:          /S/Michael R.
Quiray                                                                 
Michael R. Quiray, Vice President

75

--------------------------------------------------------------------------------



FIFTH THIRD BANK


By:        /S/Steven M.
Kuhn                                                                   
Name:    Steven M. Kuhn
Title:      Vice President

     

--------------------------------------------------------------------------------


